        Case 2:19-cv-00063-SPL Document 1-3 Filed 01/07/19 Page 1 of 68




                     EXHIBIT A




17100660v1 
Civil Court Case Information - Case History                                 Page 1 of 1
            Case 2:19-cv-00063-SPL Document 1-3 Filed 01/07/19 Page 2 of 68


Skip To MainContent
                         Search
Civil Court Case Information - Case History

                                                           Case Information
Case Number:         CV2018-012446            Judge:      Welty, Joseph
File Date:           9/23/2018                Location:   Downtown
Case Type:           Civil


                                                           Party Information
Party Name                                                Relationship         Sex             Attorney
Michael Petramala                                         Plaintiff            Male            Pro Per
City Of Scottsdale                                        Defendant                            Lori Davis


                                                           Case Documents
Filing Date           Description                                                Docket Date                Filing Party
1/4/2019              NOT - Notice                                               1/4/2019
NOTE: Notice of Withdrawal of Defendant's Motion to Dismiss
12/26/2018            RES - Response                                             12/26/2018                 Plaintiff(1)
NOTE: PLAINTIFF’S RESPONSE TO DEFENDANT’S MOTION TO DISMISS
12/26/2018            MTD - Motion To Dismiss                                    12/26/2018
NOTE: Motion to Dismiss // REC#26961288
12/24/2018            AFS - Affidavit Of Service                                 12/26/2018
NOTE: Affidavit of Service
12/18/2018            SUM - Summons                                              12/21/2018                 Plaintiff(1)
12/18/2018            AFS - Affidavit Of Service                                 12/26/2018
NOTE: CITY OF SCOTTSDALE
12/3/2018             AFS - Affidavit Of Service                                 12/3/2018                  Plaintiff(1)
NOTE: CERTIFICATE OF SERVICE ON DEFENDANT CITY OF SCOTTSDALE
11/28/2018            322 - ME: Notice Of Intent To Dismiss                      11/28/2018
9/23/2018             COM - Complaint                                            9/25/2018                  Plaintiff(1)
9/23/2018             CSH - Coversheet                                           9/25/2018                  Plaintiff(1)
9/23/2018             CCS - Cerificate Arbitration - Subject To                  9/25/2018                  Plaintiff(1)
9/23/2018             ADW - Application Deferral/Waiver                          9/25/2018                  Plaintiff(1)
9/23/2018             ODF - Order Deferring Court Fees                           9/25/2018


                                                             Case Calendar
There are no calendar events on file


                                                               Judgments
There are no judgments on file




http://www.superiorcourt.maricopa.gov/docket/CivilCourtCases/caseInfo.asp?caseNumber=... 1/7/2019
Case 2:19-cv-00063-SPL Document 1-3 Filed 01/07/19 Page 3 of 68
Case 2:19-cv-00063-SPL Document 1-3 Filed 01/07/19 Page 4 of 68
Case 2:19-cv-00063-SPL Document 1-3 Filed 01/07/19 Page 5 of 68
Case 2:19-cv-00063-SPL Document 1-3 Filed 01/07/19 Page 6 of 68
Case 2:19-cv-00063-SPL Document 1-3 Filed 01/07/19 Page 7 of 68
Case 2:19-cv-00063-SPL Document 1-3 Filed 01/07/19 Page 8 of 68
Case 2:19-cv-00063-SPL Document 1-3 Filed 01/07/19 Page 9 of 68
Case 2:19-cv-00063-SPL Document 1-3 Filed 01/07/19 Page 10 of 68
Case 2:19-cv-00063-SPL Document 1-3 Filed 01/07/19 Page 11 of 68
Case 2:19-cv-00063-SPL Document 1-3 Filed 01/07/19 Page 12 of 68
Case 2:19-cv-00063-SPL Document 1-3 Filed 01/07/19 Page 13 of 68
Case 2:19-cv-00063-SPL Document 1-3 Filed 01/07/19 Page 14 of 68
Case 2:19-cv-00063-SPL Document 1-3 Filed 01/07/19 Page 15 of 68
Case 2:19-cv-00063-SPL Document 1-3 Filed 01/07/19 Page 16 of 68
Case 2:19-cv-00063-SPL Document 1-3 Filed 01/07/19 Page 17 of 68
Case 2:19-cv-00063-SPL Document 1-3 Filed 01/07/19 Page 18 of 68
Case 2:19-cv-00063-SPL Document 1-3 Filed 01/07/19 Page 19 of 68
Case 2:19-cv-00063-SPL Document 1-3 Filed 01/07/19 Page 20 of 68
Case 2:19-cv-00063-SPL Document 1-3 Filed 01/07/19 Page 21 of 68
     Case 2:19-cv-00063-SPL Document 1-3 Filed 01/07/19 Page 22 ofDeRose,
                                                             Chris 68 Clerk of Court
                                                                             *** Electronically Filed ***
                                                                                  K. Vega, Deputy
                                                                               12/3/2018 4:38:00 AM
                                                                                 Filing ID 9936463
Michael Petramala
Post Office Box 60222
Phoenix, Arizona 85082
Plaintiff Pro Se


                IN THE MARICOPA COUNTY SUPERIOR COURT

                                STATE OF ARIZONA

                                               )
Michael Petramala,                             )
                                               )   Maricopa County Superior Court
       Plaintiff,                              )   No. CV2018-012446
v.                                             )
                                               )   (Telephonic Oral Argument Requested)
                                               )
City of Scottsdale,                            )   CERTIFICATE OF SERVICE ON
                                               )   DEFENDANT CITY OF SCOTTSDALE
       Defendant.                              )
                                               )
                                               )
                                               )




       Pursuant to Arizona Rules of Civil Procedure Rule 4.1(h)(3) the summons,

complaint, and certificate of compulsory arbitration were served upon defendant City of

Scottsdale by serving the city clerk on October 20, 2018 as follows:

       Carolyn Jagger
       Scottsdale City Clerk
       3939 North Drinkwater Boulevard
       Scottsdale, Arizona 85251.

       Furthermore it was confirmed with the city clerk phone staff the above was

lodged, stamped in, and received by the city clerk. Petramala also followed up with the

city attorney to see about settlement and/or him filing an answer but has not received any

definite response.
    Case 2:19-cv-00063-SPL Document 1-3 Filed 01/07/19 Page 23 of 68




       RESPECTFULLY SUBMITTED this 3rd day of December 2018.

                                            By   _/s/ Michael Petramala____
                                                 Michael Petramala
                                                 Post Office Box 60222
                                                 Phoenix, Arizona 85082
                                                 Plaintiff Pro Se
Copies of the foregoing this day to:

Scottsdale City Attorney’s Office
3939 N Drinkwater Blvd.
Scottsdale, AZ 85251
P: 480-312-2405
F: 480-312-2548
Bwashburn@scottsdaleaz.gov
Case 2:19-cv-00063-SPL Document 1-3 Filed 01/07/19 Page 24 of 68
Case 2:19-cv-00063-SPL Document 1-3 Filed 01/07/19 Page 25 ofDeRose,
                                                        Chris 68 Clerk of Court
                                                           *** Electronically Filed ***
                                                                M. King, Deputy
                                                             12/24/2018 2:55:00 PM
                                                               Filing ID 10006245
            Case 2:19-cv-00063-SPL Document 1-3 Filed 01/07/19 Page 26 ofDeRose,
                                                                    Chris 68 Clerk of Court
                                                                                *** Electronically Filed ***
                                                                                     K. Vega, Deputy
                                                                                  12/26/2018 9:11:00 AM
                                                                                    Filing ID 10007085

 1   SCOTTSDALE CITY ATTORNEY’S OFFICE
     3939 North Drinkwater Boulevard
 2   Scottsdale, Arizona 85251
     (480) 312-2405 (T)
 3   Lori S. Davis (SBN: 027875)
     legal@scottsdaleaz.gov
 4
     Attorneys for Defendant
 5

 6
                    IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
 7
                               IN AND FOR THE COUNTY OF MARICOPA
 8
     Michael Petramala;
 9                                                       Case No.: CV2018-012446
                  Plaintiff,
                                                         MOTION TO DISMISS
10   vs.

11   City of Scottsdale;
                                                         (Honorable Joseph Welty)
12                Defendants.

13

14          Comes now Defendant City of Scottsdale, (“City Defendant”) by counsel, and pursuant

15   to Ariz. R. Civ. P. 12(b)(6) and Administrative Order No. 2005-184, hereby moves the Court

16   to dismiss the Complaint.

17          1. Plaintiff Petramala is a vexatious litigant. At last count, he has filed over seventy-

18             two lawsuits and appeals. He has also been found to be “criminal[ly] incompetent”

19             by Order entered September 14, 2004 in CR2004-019118.

20          2. Administrative Order No. 2005-184 declares Plaintiff a vexatious litigant and

21             prohibits Plaintiff Petramala from filing any lawsuit in Maricopa County without



     17053776v1                               1
           Case 2:19-cv-00063-SPL Document 1-3 Filed 01/07/19 Page 27 of 68




 1            obtaining prior permission from the Court.            See Administrative Order dated

 2            12/8/2005 (attached hereto as Exhibit 1).

 3         3. Plaintiff Petramala disregarded Administrative Order 2005-184 and did not seek

 4            prior permission before filing the instant lawsuit.

 5         4. The Clerk of Court also failed to identify and deny the filing of Plaintiff Petramala’s

 6            Complaint, per the terms of the Administrative Order.

 7         5. This Court should dismiss this lawsuit because Plaintiff is a vexatious litigant who

 8            has failed to comply with the dictates of Administrative Order 2005-184.

 9         Accordingly, City Defendants pray this Honorable Court dismisses Plaintiff’s

10   Complaint.

11
           DATED this 26th day of December, 2018.
12
                                       SCOTTSDALE CITY ATTORNEY’S OFFICE
13
                                       By:     /s/ Lori S. Davis
14                                           Lori S. Davis, Senior Assistant City Attorney
                                             3939 North Drinkwater Boulevard
15                                           Scottsdale, Arizona 85251
                                             Attorney for Defendant
16

17

18

19

20

21



     17053776v1                               2
            Case 2:19-cv-00063-SPL Document 1-3 Filed 01/07/19 Page 28 of 68




 1
                                    CERTIFICATE OF SERVICE
 2
     ORIGINAL of the foregoing
 3   e-filed this 26th day of December, 2018 with:

 4   AZ Turbo Court
     Clerk of Superior Court
 5
     COPY of the foregoing mailed
 6   this 26th day of December, 2018 to:

 7   Michael Petramala
     P.O. Box 60222
 8   Phoenix, AZ 85082
     Plaintiff
 9

10   By: /s/ Brittany Leonard
     Employee of the Scottsdale City
11   Attorney’s Office

12

13

14

15

16

17

18

19

20

21



     17053776v1                               3
Case 2:19-cv-00063-SPL Document 1-3 Filed 01/07/19 Page 29 of 68




            EXHIBIT 1
      Case 2:19-cv-00063-SPL Document 1-3 Filed 01/07/19 Page 30 of 68




               IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
                     IN AND FOR THE COUNTY OF MARICOPA


IN THE MATTER OF PROHIBITING       )
MICHAEL PETRAMALA FROM FILING ANY )
LAWSUIT IN MARICOPA COUNTY WITHOUT)                          ADMINISTRATIVE ORDER
OBTAINING PRIOR PERMISSION FROM THE)                         NO. 2005-184
COURT AND CONSOLIDATING DEFERRAL )
FEE REQUESTS                       )




        This matter was referred to me by the Honorable Judge· Margaret Downie
following her minute entry in Case number LC2005-000863-001 OT dated November 21,
2005 in which the Judge took no action on the pending motion for reasons stated in the
minute entry and attached hereto. Upon receipt of this referral, the court reviewed
further case filings in which plaintiff is or has been involved with.

        Upon full review of the record, the court finds that the plaintiff has been a named
party in at least 27 civil justice court cases, mostly as plaintiff, since 1996. ln addition,
the plaintiff is a named party in nine criminal and traffic cases during that same period.
The overwhelming majority of the civil cases were filed in 2004 and 2005.

        A review of the case dispositions indicate that the overwhelming majority of
cases ended in a decision of dismissal, abandonment, or in a judgment for the other
party. Plaintiff frequently failed lo comply with court orders and failed to pay deferred
fees to the court. Actions typically ended in a dismissal for failure to slate a claim upon
which relief can be granted only after volumes of motions were filed on the court.
Plaintiff filed appeals which were abandoned and sued several parties multiple times.
Plaintiff further routinely requested permission to appear telephonically and when
denied failed to appear in court.

       Additionally, it appears that on September 14, 2004 that plaintiff was declared
unable to understand the nature of proceedings in a criminal case filed against him and
was further found unlikely lo be restored lo competency in the statutory timeframe for
the crime then charged (entry attached). This suggests that plaintiff may have difficulty
in understanding the nature of the litigation that he is pursuing throughout the county
court system.

        In determining whether the court should issue orders to curtail wasteful litigation
and motion practice ahd in reviewing the plaintiff's request for a deferral of fees as well
as the plaintiff's prior litigation history, the. court relies on its inherent authority to screen
cases to insure the orderly administration of justice. A court's inherent authority "may
be defined as such powers as are necessary to the ordinary and efficient exercise of
jurisdiction." State v. Superior Court, 39 Ariz. 242, 247-48, 5 P.2 nd 192, 194 (1931).
     Case 2:19-cv-00063-SPL Document 1-3 Filed 01/07/19 Page 31 of 68




        As the court stated in Acker v. CSO Chevira, 188 Ariz. 252, 934 P.2d 816 (1997),
a court's inherent authority is largely unwritten; appellate affirmation of an exercise of
that authority ordinarily grounded on trial court findings and conclusions which explain
its actions. In Jones v. Warden of Statevil/e Correctional Center, 918 F.Supp. 1142,
1153 and 1156 (N.D.111.1995), the federal court held that the inmate's access to the
courts could be severely curtailed because he had proven himself to be a "recreational
litigant" who "repeatedly and flagrantly abused the judicial process by inundating the
courts with frivolous and repetitive lawsuits."

       Given the plaintiffs propensity to file lawsuits with no discernable outcome, and
given the plainly frivolous nature of the complaints and the conduct of plaintiff in
pursuing litigation, the court does find the plaintiff to be a vexatious litigant.

        In doing so, the court must tailor its Order only so much as needed to curtail
plaintiff's inappropriate conduct. Based on the court's review of the record, the court
believes that the only order that will adequately address plaintiff's litigiousness is an
Order prohibiting plaintiff from filing any lawsuit in Maricopa County without obtaining
permission from either the Presiding Judge of the County or its Associate Presiding
Judge for Limited Jurisdiction Courts.

        Any motion for leave to file shall be captioned, "Application Pursuant to Court
Order Seeking Leave to File." Plaintiff must either cite this Order in his application, or
attach as an exhibit a copy of this Order. In seeking leave to file, plaintiff is required to
certify under penalty of perjury that the claim or claims he wishes to present are new
claims never before raised and disposed of by any other court, within or outside
Maricopa County. He would also need to certify that the claims are neither frivolous nor
made in bad faith.

       This Order does not prohibit plaintiff from responding to any litigation in which he
is a named defendant.

       In accordance with the foregoing,

        IT IS ORDERED that plaintiff Michael Petramala may not file an action in any
court in Maricopa County without leave of the Court. Any motion for leave to file shall
be captioned, "Application Pursuant to Court Order Seeking Leave to File." Plaintiff must
either cite this Order in his application, or attach as· an exhibit a copy of this Order. In
seeking leave to file, plaintiff is required to certify under penalty of perjury that the claim
or claims he wishes to present are new claims never before raised and disposed of by
any other court, within or outside Maricopa County. He would also need to certify that
the claims are neither frivolous nor made in bad faith;

       IT IS ORDERED that the plaintiff shall include tax returns for the prior two years
as well as the most recent wage statements from work should he file for a deferral of
fees for any case he presents for a pre-filing review;
      Case 2:19-cv-00063-SPL Document 1-3 Filed 01/07/19 Page 32 of 68




      IT IS ORDERED that the clerk of the court and justice court personnel shall not
accept for filing any further complaints by Michael Petramala until either the Presiding
Judge of the County or its Associate Presiding Judge for Limited Jurisdiction Courts
approve after a pre-filing review as outlined above; and

       IT IS FURTHER ORDERED that plaintiff may petition this court for a hearing on
this Order and may present information at that hearing to dispute the findings herein.

                                           Dated this 8th day of December, 2005.




                                           Barbara R. Mundell
                                           Presiding Judge

Original:    Clerk of the Superior Court

Copies:      Hon. Gerald Porter, Associate Presiding Judge for
             Limited Jurisdiction Courts
             Hon. Anna Baca, Presiding Civil Judge
             Hon. Margaret Downie, Presiding Judge for Lower Court Appeals
             Mitch Michkowski, Civil Court Administrator
             Marcus Reinkensmeyer, Trial Courts Administrator
             Brian D. Karth, Limited Jurisdiction Courts Administrator
             Maricopa County Justices of the Peace
             Michael Petramala


.,,. NOTE: File exhibits defined in this Administrative Order have been sent only to
Plaintiff Michael Petramala. Due to the voluminous nature of the exhibits, any other
party requesting a copy of the exhibits may review the case file.
     Case 2:19-cv-00063-SPL Document 1-3 Filed 01/07/19 Page 33 ofDeRose,
                                                             Chris 68 Clerk of Court
                                                                                *** Electronically Filed ***
                                                                                     K. Vega, Deputy
                                                                                  12/26/2018 2:14:00 PM
                                                                                    Filing ID 10008301
Michael Petramala
Post Office Box 60222
Phoenix, Arizona 85082
Plaintiff Pro Se


                IN THE MARICOPA COUNTY SUPERIOR COURT

                                  STATE OF ARIZONA

                                                 )
Michael Petramala,                               )
                                                 )   Maricopa County Superior Court
       Plaintiff,                                )   No. CV2018-012446
v.                                               )
                                                 )   (Telephonic Oral Argument Requested)
                                                 )
City of Scottsdale,                              )   PLAINTIFF’S RESPONSE TO
                                                 )   DEFENDANT’S MOTION TO DISMISS
       Defendant.                                )
                                                 )
                                                 )
                                                 )




       Plaintiff replies to Scottsdale’s motion to dismiss and opposes it for the following

reasons.

       First, Petramala was granted prefiling review on this case by the presiding judge

dated 9/13/2018 and thus complies with the administrative order 2005-184 and that

argument raised by Scottsdale is without merit. Moreover, the vexatious litigation

alleged is part of a learning process where mistakes are made during litigation at the

initial phase of a pro se litigants career. Many great people in various fields are

vexatious. For an analogy, the famous basketball player Michael Jordan one of the

greatest vexatious basketball players of all time stated, “I've missed more than 9000 shots

in my career. I've lost almost 300 games. 26 times, I've been trusted to take the game
    Case 2:19-cv-00063-SPL Document 1-3 Filed 01/07/19 Page 34 of 68



winning shot and missed.” Here, Petramala is legally correct despite past performance

issues in the pro se litigation arena.

        With regards to being declared criminally incompetent this occurred due to

Scottsdale filing a vexatious criminal case, which was dismissed against Petramala. The

case was filed without probable cause, and Scottsdale engaged in gross negligence during

its investigation leading to a false charge. Moreover, the Goldwater Institute recently

determined that Scottsdale was using its criminal justice prosecutions in a vexatious

manner by focusing on money instead of public safety. Here, Scottsdale initially $500

against Petramala to not enter him on NICS yet dismissed the case by way of Rule 11

Arizona Rules of Criminal Procedure when Petramala could not afford to pay the $500

plea bargain fine so Scottsdale vexatiously entered Petramala on NICS instead due to his

indigence. In end, the initial misdemeanor filing by Scottsdale was vexatious by

Scottsdale and somehow raising it as a defense in an ADA employment matter fails

because that argument has no merit because the ADA employment matter seeks to earn

monies to pay NICS removal costs occasioned by the underlying vexatious criminal

prosecution initiated by Scottsdale without factual or legal merit.




        RESPECTFULLY SUBMITTED this 26th day of December 2018.

                                                       By    _/s/ Michael Petramala____
                                                             Michael Petramala
                                                             Post Office Box 60222
                                                             Phoenix, Arizona 85082
    Case 2:19-cv-00063-SPL Document 1-3 Filed 01/07/19 Page 35 of 68



                                               Plaintiff Pro Se
Copies of the foregoing this day to:

Scottsdale City Attorney’s Office
Lori S. Davis
3939 N Drinkwater Blvd.
Scottsdale, AZ 85251
P: 480-312-2405
F: 480-312-2548
Bwashburn@scottsdaleaz.gov
Case 2:19-cv-00063-SPL Document 1-3 Filed 01/07/19 Page 36 of 68
   Case 2:19-cv-00063-SPL Document 1-3 Filed 01/07/19 Page 37 of 68




    CITY COURT:
MONEY, PRESSURE AND POLITICS MAKE
   IT TOUGH TO BEAT THE RAP




                                        By Mark Flatten
                                        National Investigative Reporter
                                        Goldwater Institute
             Case 2:19-cv-00063-SPL Document 1-3 Filed 01/07/19 Page 38 of 68




        T
                            he red and blue lights are flashing in your rear-view mirror as you pull to the side of
                            the road, certain you did not do anything wrong and wondering why you are being
                            stopped.
                                The police officer’s first question is likely to be whether you know why he pulled
                            you over. When you stare at him with a puzzled look and say no, he will explain and
        ask you for your driver’s license, registration, and proof of insurance.
             If your paperwork is not in order, you will likely face criminal charges and possible arrest.
             If it is, the encounter will most likely end with a traffic ticket. Maybe two or three. Each will cost
        you hundreds of dollars in fines, fees, and surcharges, in addition to driving up your insurance rates
        because any traffic violations add demerits to your license.
             You could hire a lawyer and challenge the ticket in court. But the lawyer will cost you far more
        than just paying the ticket.
             Besides, if you do challenge the ticket, it may come down to your word against that of the police
        officer, a city employee.
             Your case will be heard in city court in front of a city judge.
             That judge is hired and retained by the city council.
             That city council is responsible for raising money to continue paying the salaries of city employ-
        ees, including their own, the judge’s and the police officer’s.
             If you beat the ticket, the city gets no money. If you are found responsible, about half of the mon-
        ey you pay in fines, fees, and surcharges will go directly into the city’s coffers. The rest will be scattered
        to a variety of special accounts used to pay for things as varied as DNA testing and the state’s clean
        elections fund financing political candidates.
             Given all that, do you really think you can get a fair hearing?
             That question is causing much soul searching in courtrooms and legislatures nationally, and has
        been the subject of a half-dozen reform efforts in Arizona since the 1950s, all without success.
             Arizona judges at all other levels—whether members of the justice, superior, or appeals courts—
        answer directly to the people through elections. Only in city court are judges completely beholden to
        the political branch of government: the city council, which not only appoints and retains them, but
        can fire them at any time if council members determine there is sufficient cause.
             More than 20 years ago, an Arizona Supreme Court justice said the nearly unchecked power
        of city councils to hire and fire judges “fastens the lid on the coffin of judicial independence.” His
        concerns were rejected by his colleagues on the bench and written in dissent, as the court upheld the
        council’s power to fire a judge for cause at any time.
             Nothing has changed since then.
             The biggest danger is that outside political pressure can skew the independence of the judges and
        thereby influence their decisions.
             That pressure may be to raise more money for the city, which means judges might be more likely
        to convict. It may be to give preferential treatment to influential city insiders. Or it may be to sign
        off on questionable city policies, such as what constitutes legal notification of a photo-enforcement
        ticket.




2 | Goldwater Institute
Case 2:19-cv-00063-SPL Document 1-3 Filed 01/07/19 Page 39 of 68




                            “The municipal court does not act as a
                            neutral arbiter of the law or a check on
                            unlawful police conduct. Instead, the
                            court primarily uses its judicial authority
                            as the means to compel the payment of
                            fines and fees that advance the City’s
                            financial interests.”
                            - U.S. Department of Justice Ferguson report




                                                         Goldwater Institute | 3
             Case 2:19-cv-00063-SPL Document 1-3 Filed 01/07/19 Page 40 of 68


     What that means to you is that when you go to city          The DOJ documented pressure from city officials
court, reaching a fair and impartial decision in your      on city judges to continually increase the flow of mon-
case may not be all that’s on the judge’s mind.            ey. This pressure to raise revenue led to practices such
     “Judges may perceive pressure to rule in particular   as tacking abusive and potentially illegal fees onto fines
ways, and even if they don’t feel the pressure, the pub-   for minor infractions, and using arrest warrants and
lic may think it exists,” Rebecca White Berch, former      driver’s license suspensions primarily as tools to compel
chief justice of the Arizona Supreme Court, said in an     payment of fines rather than to protect the public or
email interview with the Goldwater Institute.  “And        mete out justice.
perception is often as important as reality. Our justice         “Ferguson has allowed its focus on revenue genera-
system depends on citizens’ faith in the independence      tion to fundamentally compromise the role of Ferguson’s
of judges, so even the perception of undue or unseemly     municipal court,” the Justice Department concluded in
pressure can destroy confidence in the judicial system.    its final report, issued in March 2015. “The municipal
     “Judges should not seek to please any particular      court does not act as a neutral arbiter of the law or a
group or litigant with his/her rulings; judges must ad-    check on unlawful police conduct. Instead, the court
here to the law,” said Berch, who retired from the court   primarily uses its judicial authority as the means to
in 2015. “This requirement is so strong that judges        compel the payment of fines and fees that advance the
must rule according to law even when doing so is not       City’s financial interests. This has led to court practices
popular or may cost them their jobs.”                      that violate the Fourteenth Amendment’s due process
     City judges being co-opted by political forces is a   and equal protection requirements.”
long-simmering issue, both in Arizona and nationally.            Appointment and retention of judges in Ferguson
Seventeen states have eliminated municipal courts. Of      is done by the city council, just as it is in Arizona.
the rest, about half have their judges elected, accord-

                                                           SUBTLE
ing to data from the National Center for State Courts.
Arizona is one of about a dozen states that put the ap-

                                                           INFLUENCE
pointment of judges solely in the hands of the mayor
and city council, and one of only about seven states
that allow the city council, rather than voters, to de-


                                                           D
termine whether a judge will be reappointed at the end                espite the conclusion that raising money was
of the first term in office. The figures are not precise              a prime objective of the Ferguson court, the
because some states allow appointment and retention                   DOJ report does not cite a single instance in
mechanisms to differ between cities.                       which city officials either directly told a judge how to
     Technically, Arizona law allows cities to determine   rule in a particular case or generally asked a judge to
the method of appointment and length of terms for          boost revenue through more convictions.
judges. Yuma is the only city that allows its judges to         The pressure was more subtle than that.
be elected by the people. In every other Arizona city,          It was typically couched in terms of meeting rev-
judges are appointed by the councils.                      enue and budget projections, and using aggressive
     The danger of political pressure skewing city court   collection techniques to ensure defendants who owed
decisions is not an esoteric one. Its consequences were    money paid on time.
exposed in stark detail by the U.S. Department of Jus-          It’s not always clear what is allowed and what is in-
tice in Ferguson, Missouri, after the police shooting of   appropriate in conversations between municipal judges
Michael Brown in August 2014.                              and other city officials. Clearly, city council members
     The DOJ did two investigations. The first pro-        should not tell judges how to rule on cases, according
duced a highly publicized report clearing the police       to interviews with judges and other city officials.
officer of wrongdoing. The second and less well-known           But presiding municipal court judges also have ad-
investigation looked into the overall police and court     ministrative responsibilities over budgets and person-
practices of Ferguson.                                     nel, just like other city department heads.


4 | Goldwater Institute
           Case 2:19-cv-00063-SPL Document 1-3 Filed 01/07/19 Page 41 of 68


     Municipal judges are expected to cooperate with         a report published by the National Center for State
city budget planners to develop revenue projections          Courts. The conclusion is based on confidential sur-
for the coming year, to operate efficiently within the       veys and discussions at court management conferences
spending limits set by the council, and to adhere to         conducted between 2003 and 2010, including one in
city budget and personnel rules as long as they do not       Phoenix. Other recurring concerns include judicial in-
impede the ability to fulfill their legal duties.            dependence, the “role and purpose” of the courts, and
     So talks about revenue and expenses of the court        “collaboration and tensions with justice partners.”
might be inappropriate pressure on the judge, or sim-             All of the municipal judges interviewed by the
ply good budget planning.                                                       Goldwater Institute said they have
     “Interference by local political      “Some of our judges                  never been told directly by council
office holders with locally appointed                                           members or other city officials that
judges may be discrete and difficult
                                           said to me ‘my mayor                 they need to increase revenue, either
to identify,” the national Confer-         told me I’ve got to get              through more convictions or more
ence of State Court Administrators                                              aggressive collection techniques.
                                           the revenue up.’ That’s
warned in a report issued in 2014.                                              They do acknowledge that they dis-
     Judges can refuse to follow or-       not something a judge                cuss revenue projections and court
ders they believe compromise their         is ever going to say in              spending as part of their administra-
independence.                                                                   tive duties, adding those conversa-
     City councils can refuse to re-       public,     but they  were           tions are appropriate and necessary
appoint those judges without giving        able to say that to me.” to plan budgets.
a reason.                                                                            “For the most part, the budget
     The Goldwater Institute re-           - Rick Schwermer, Utah               parameters as far as spending is in
viewed personnel evaluations of            court administrator                  their (city council’s) ballpark,” said
presiding judges in several cities.                                             Judge Joseph Olcavage, presiding
None tied the judge’s performance to meeting revenue         judge of the Scottsdale Municipal Court. “As far as
goals. Instead, the official reviews included more gener-    revenue, it would be totally inappropriate for them to
ic categories such as integrity, accountability, courtesy,   say you need to bring in so much money because that
knowledge, and “contributing to team success.”               goes into sentencing and applying fines. That has to be
     Judges and other city officials are not likely to ad-   based on fairness . . . As far as revenue goes, that’s in
mit publicly if they are inappropriately pressured to        our ballpark entirely, and they should have no input
raise revenue, much less put it in writing.                  into that.”
     Rick Schwermer, state courts administrator in

                                                              MONEY AND
Utah, said that since he joined the office in 1990 he
regularly received confidential complaints from city

                                                              POWERS
judges saying they were pressured to raise more money.
     “Some of our judges said to me ‘my mayor told me
I got to get the revenue up,’” Schwermer said. “That’s


                                                             I
not something a judge is ever going to say in public,            f you ever wind up in court, chances are it will be
but they were able to say that to me.”                           in city court. More than half of all cases in Arizona
     Largely because of those complaints, in 2008 Utah           are handled in city court, according to the Arizona
revamped its method of appointing and retaining mu-          Administrative Office of the Courts, the administrative
nicipal court judges so they now answer to voters, not       wing of the state’s judiciary, which operates under the
city councils.                                               Supreme Court. That means city courts in Arizona deal
     Pressure to raise revenue and the focus on finan-       with about 1 million cases per year.
cial compliance by defendants are recurring concerns              Municipal courts are also the biggest moneymakers
of city judges and court administrators, according to        in the Arizona judicial system. They raise almost half of


                                                                                                Goldwater Institute | 5
             Case 2:19-cv-00063-SPL Document 1-3 Filed 01/07/19 Page 42 of 68


all the money generated by the court system
in Arizona, about $167 million in 2016. Yet
they account for only about 13 percent of
the cost of running the state’s courts.
     Arizona law requires all cities to have
municipal courts. There are 82 in Arizona,
depending on how they are counted. Cities
can contract with each other or with justice
of the peace courts to provide judicial ser-
vices if they are within the same county.
     Municipal judges do not have to be
lawyers in Arizona. Each city sets its own
minimum qualifications.
     City court judges have criminal juris-
diction over misdemeanor crimes and petty
offenses committed within town limits.
That includes misdemeanor traffic offenses
such as driving under the influence of alco-
hol (DUI), reckless driving, and leaving the
scene of an accident.
     Municipal courts also have primary
jurisdiction over violations of city ordinances, which             Violating minor ordinances that wind up in city
are also frequently classified as criminal misdemeanors.      courts also can have severe consequences beyond just
Those can range from prostitution and obstructing a           the fines and jail time a judge might impose. Courts
police officer to seemingly minor offenses such as hav-       have ruled that police can arrest and search people
ing excessively tall weeds in your yard, littering, failing   stopped for even minor ordinance violations, and pros-
to return a library book, and violating city smoking          ecute them on more serious felony charges if illegal
ordinances, all of which are considered criminal infrac-      items such as drugs are found as a result.
tions in some municipal codes across Arizona.                      A misdemeanor conviction in municipal court
     Last year, 11 people were booked into Maricopa           means a person will have a criminal record, which can
County jail for violating Mesa’s smoking ordinance, a         make it difficult to obtain a job, an occupational li-
criminal offense under the city code, according to re-        cense, a teaching certificate, or a student loan. A crim-
cords from the sheriff’s office.                              inal conviction in city court can jeopardize a person’s
     Spitting on the sidewalk is a criminal misdemeanor       immigration status. It can even make it illegal for the
in Mesa, and last year that was among the charges one         person to possess a gun if the case involves domestic
man faced when he was booked into jail after threaten-        violence or orders of protection.
ing police.

                                                              CHARGES AND
     In Peoria, two people were jailed for the crime of
having weeds taller than six inches on their property.

                                                              SURCHARGES
Others were jailed for having disabled vehicles parked
on their property, also a criminal offense in Peoria.
     Municipal judges can impose sentences of up to six


                                                              B
months in jail and $2,500 in fines for criminal misde-                 ut the real moneymaker for Arizona city courts
meanors, including local ordinance violations. If a per-               is civil traffic violations, things like routine tick-
son misses a court date, or even a single payment on a                 ets for speeding, running red lights, and making
misdemeanor fine, the judge can issue an arrest warrant.      illegal turns.


6 | Goldwater Institute
            Case 2:19-cv-00063-SPL Document 1-3 Filed 01/07/19 Page 43 of 68



     In 2016, 623,797 civil traffic cases were filed in        cited who opted to plead responsible—the civil traf-
municipal courts statewide, which accounted for about          fic equivalent of guilty—in return for being allowed to
two-thirds of all new cases. Another 79,070 parking            take a defensive driving class and have the ticket wiped
cases went through city courts.                                off their driving record.
     State reports do not specify how much money is                 Defensive driving school is only available for peo-
raised through traffic and parking tickets as opposed to       ple who plead responsible. It is not an option for those
other charges such as DUIs and misdemeanors. Nor do            who want to contest the charges. That is a powerful
they show how much of the money raised by individual           inducement to admit guilt. Upon completion of the
courts is retained by the cities. Much of the money they       course, there will be no record of the citation on the
collect is forwarded to dozens of special funds set up in      driver’s record and no points against a person’s driver’s
state law and financed by court-related penalties.             license. Points for traffic convictions spike insurance
     What the state reports do show is that municipal          rates and can lead to revocation of a driver’s license.
courts raised $166.7 million in 2016.                               Defensive driving is only available for one charge,
     Of the total, about $69.4 million is from the fines       and only to drivers who have not taken the course for
themselves. The cities keep most of that.                      at least a year.
     Court fees and other charges layered on by the                 The overall conviction rate for speeding tickets, the
state and cities added $53 million in revenue.                 most common traffic violation, is 87.8 percent.
     The state also imposes a surcharge on all traffic and          The Goldwater Institute observed several days
parking tickets, misdemeanor convictions, and pretty           of hearings in different courts throughout Maricopa
much every other type of case that goes through city           County recently. In traffic court, defendants frequent-
courts. That raised about $44.3 million in 2016.               ly have multiple citations and agree to plead responsi-
     So a traffic violation that carries a base fine of $124   ble to one in return for having other charges dropped.
will cost you about $342 when all of the fees and sur-         This was particularly common when defensive driving
charges are tacked on, according to calculations from          school was available.
the state courts.

                                                               REVENUE
     For a simple DUI conviction, a base fine of $250
will reach a total of $1,671 by the time additional as-

                                                               PRESSURE
sessments, fees, and surcharges are added in.
     Roughly half of the total amount raised by munic-
ipal courts goes to the city. The exact amount retained


                                                               C
by each city varies by jurisdiction and by charge. Cit-                 ity courts in Arizona often tout their reve-
ies can get another piece of the state surcharge money                  nue-raising ability on their websites, in annual
through grants for technology and training.                             reports on the courts, or in budget documents.
     The money does not go directly to the court. Rath-             “The Court has the highest case-to-personnel ratio
er it is paid into the city’s general fund, where it goes      and second highest revenue-to-expenditure ratio of the
to support general city operations. Court funding is set       largest Municipal Courts in Maricopa County,” reads
through the normal city budget process and is financed         the 2016 annual report from Tempe city court. It adds
almost exclusively through the general fund of the city.       that in its court, “for every $1 expended on Court op-
     As with revenue figures, there is scant information       erations, the Court collected $2.56 in fines and fees in
about conviction rates in municipal courts.                    FY [fiscal year] 14/15.”
     The state office of the courts was unable to provide           Paradise Valley similarly boasted the revenue-
any figures on conviction rates in individual city courts.     raising ability of its municipal court, noting in a budget
It did conduct a study examining data from 2014 that           document:
found the overall conviction rate for civil traffic viola-          “For every $1 expended on court operations [the
tions in justice and municipal courts across Arizona is        court] collected $3.08 in fines, fees and State surcharg-
83 percent. That includes about 22 percent of those            es,” the budget says, noting the average return for all


                                                                                                  Goldwater Institute | 7
             Case 2:19-cv-00063-SPL Document 1-3 Filed 01/07/19 Page 44 of 68




                                                                DANGEROUS
Arizona municipal courts is $1.83 in revenue for every
dollar spent.

                                                                DEMANDS
     Among the goals for the Page municipal court cit-
ed in budget documents is to “continue to maintain
current funding levels with existing resources.”


                                                               E
     Pressure on judges to raise revenue plays out in sub-            ven the Arizona Office of the Courts is cogni-
tle ways, said Joseph St. Louis, a Tucson attorney who                zant that there is at least a danger that cities can
has practiced in front of municipal courts for about 30               lean on their courts to be moneymakers, espe-
years and is certified by the American Bar Association        cially in light of the Justice Department’s findings in
and the National College for DUI Defense as a special-        Ferguson. Fair Justice for All, a special task force creat-
ist in defending criminal and DUI cases. The pressure         ed last year by Scott Bales, chief justice of the Arizona
may manifest as rulings in individual cases that don’t        Supreme Court, warned that:
make sense but which taken as a group consistently go              “Courts are not revenue-generating centers. While
against the defendants. It could be consistently siding       courts do collect monies in the form of restitution,
with the police version of what happened.                     fines, and fees, the purpose of courts is to administer
     Outside influence is particularly damaging in civ-       justice—not produce revenue for governmental use.”
il traffic cases, where defendants are rarely represented          The Justice for All committee examined the break-
by an attorney and the standard of                                                down of the judicial system in Fergu-
proof is “preponderance of the evi-                                               son and developed reforms to prevent
dence,” meaning the judge simply            “In my experience                     the same things from happening in
has to find that it is more likely than     judges are very aware                 Arizona cities. Its recommendations
not—to any degree—that the defen-                                                 focused primarily on alternatives to
dant is guilty, he said.
                                            of  how     much   revenue            punitive debt collection tools, such
     “You certainly see decisions that      they are bringing in,                 as arrest warrants, rather than reve-
result in convictions and fines being       where their caseload is nue-raising pressures on city judges.
imposed that have the appearance                                                       But even before Ferguson and
of having been made in order to en-         at,  how    often  people             the Justice for All task force, guid-
gineer that result, in order to make        are being convicted or ance from the Arizona office of the
sure that there has been a conviction                                             courts had long warned cities against
and that monies have been paid,”            not convicted in their                exerting pressure on judges to do
said St. Louis, who is also past pres-      courtrooms.”                          anything but fairly dispense justice.
ident of the Arizona Attorneys for                                                     “Interference that impedes the
Criminal Justice. “In my experience
                                            - Joseph    St. Louis,                court from carrying out the impar-
judges are very aware of how much           Tucson attorney                       tial administration of justice violates
revenue they are bringing in, where                                               the distribution of powers provision
their caseload is at, how often people are being convict-     of the Constitution of the State of Arizona, and the
ed or not convicted in their courtrooms.                      fundamental principles of our constitutional form of
     “The concern ought to be making sure the per-            government,” the office warns in guidance aimed as
son has their day in court, gets a fair shake and that        much at city councils as the judges themselves.
the right result is obtained, and not a concern for how            Don Taylor, chief presiding judge in Phoenix Mu-
much money is being generated. That shouldn’t even            nicipal Court, said he understands why some people
be a factor. If you’ve got judges that are concerned with     perceive the primary role of city courts is to make mon-
the amount of revenue that’s coming in versus being           ey. Jail is not an option for civil traffic cases, and is
concerned with reaching the right result in the case,         not appropriate for most of the misdemeanor cases that
that’s a fatal error.”                                        wind up in city court, said Taylor, a member of the
                                                              Justice for All task force.


8 | Goldwater Institute
             Case 2:19-cv-00063-SPL Document 1-3 Filed 01/07/19 Page 45 of 68


      That means the only appropriate punishment in                  But cities keep only about half of that money. So
most of the cases heard in city court is to assess a fine, he   that may not be the best way to gauge profitability,
said. That fuels the perception that it’s all about money.      even though it is the figure typically cited in budget
      But the courts in Phoenix and most other Arizona          documents to tout the efficiency of individual courts.
cities lose money, even though a small number do turn                There is a line buried in city budgets called “fines
a profit, Taylor said, an assessment backed by a review         and forfeits,” which represents court-generated revenues
of city budgets. In the 2017 fiscal year, Phoenix antici-       paid into the general fund that the city gets to keep. By
pates raising about $15.2 million from court fines and          that measure, most cities either lose money or break
spending $28.1 million from its general fund to pay             even, even when additional state funds are included.
for the courts.                                                      There are exceptions.
      Court fines also account for a miniscule part of               Paradise Valley has the most lucrative court in Ar-
overall city budgets. In Phoenix, the fines account for         izona, based on budget projections for the 2017 fiscal
about 1.4 percent of the total city general fund, which         year. The municipal court will raise about $3.4 million
finances day-to-day operations. In Ferguson, court fines        for the town while costing about $705,290 to operate.
generated about a quarter of total city general fund rev-       Judges in Paradise Valley are all volunteers, which helps
enues in 2015, according to the Justice Department.             keep costs down.
      “The court is not about making money. That’s a                 The town also raises an inordinate amount of mon-
byproduct of what we do, which is hold people respon-           ey through the court fees it tacks on to the penalties,
sible,” Taylor said. “You’ve got the people who believe         according to state revenue figures from 2016. In most
it’s all a revenue-generating system. If that’s the truth,      other cities, court-imposed fees account for about a
it’s the worst business model ever designed. The court          third or less of the total amount raised through fines,
is going to collect far less in general fund revenues than      surcharges, and fees. In Paradise Valley, fees account for
it costs to fund the court out of the city’s general fund.      about two-thirds of the total revenue raised.
So it’s a huge money-losing proposition. If that’s the               Many of the court fees are set locally and are re-
case, we’d do better economically shutting it all down.”        tained by the city.
      Cities are required to have municipal courts by law.           Court-generated revenues—the part that the town
      Taylor said he has never been pressured to raise rev-     gets to keep—account for about 13 percent of all rev-
enue. Even if he was, there are not many revenue-rais-          enue generated for the Paradise Valley general fund.
ing options for judges since cases are handled on an            That is far more than other Arizona cities, which typi-
individual basis, and the court has no control over how         cally raise less than 5 percent of their general fund rev-
many cases are filed.                                           enue through the courts, but still less than Ferguson.
      “Even if those sort of inappropriate conversations             Volunteer judges are a big reason the cost of run-
were going on, there’s nothing we could do,” he said.           ning the town’s court is so low, said Tyrrell Taber, pre-
                                                                siding judge of the Paradise Valley court. The city also

TURNING                                                         has invested in technology and other improvements
                                                                that increase efficiency and customer service, he said.

A PROFIT                                                             Taber, who serves on a two-year term, said he has
                                                                never been pressured to raise revenue by the mayor,
                                                                council, or any other city official, and would not toler-


T
         here are two ways to gauge whether a city              ate it if he ever was.
         court is profitable.                                        As to the language in town budgets touting the
             One way is to look at the total amount of          court’s revenue-raising prowess, Taber said he is re-
money generated by each court, including fines, fees,           quired to report that information to the state. Noting
and surcharges. By that measure, 21 city courts cost            it in budget documents is “a statement of fact.”
more money to operate than they raise, almost all of                 “It’s not something that we would try to hide or
which are in small communities like Hayden, Safford,            disguise in any way. It is what it is,” he said. “The prob-
and Somerton.                                                   lem you have with any municipal court is the percep-
                                                                                                    Goldwater Institute | 9
            Case 2:19-cv-00063-SPL Document 1-3 Filed 01/07/19 Page 46 of 68


tion is that every municipal court is there for purposes           Those tickets wound up in city court, where the
of trying to make money. The answer to that is not            judge did not question the practice, according to DOJ.
ours. That’s not our goal. That’s not our mission.”                The judge in Ferguson is appointed and retained
     Tempe also runs a profitable court, with projec-         by the city council, just as city judges are in Arizona
tions showing it will raise about $8.4 million from fines     and about 10 other states.
and forfeitures in 2017 while costing the city about               The Arizona Supreme Court has ruled that the
$4.4 million from its general fund.                           council can choose not to retain a judge for any reason.
     Other cities showing positive net revenues from          It only needs cause to fire a judge if it occurs outside
their courts include Scottsdale, Gilbert, and Tucson.         the reappointment process, the court said in a 1994
     One Arizona community did make Ferguson-level            decision.
profits from its court-related operations in recent years.         The justices in that case did not specify what would
Star Valley, a small town on Highway 260 near Payson,         be sufficient cause to fire a judge midterm. Cities in
raised $890,000 through photo radar traffic tickets in        Arizona have fired municipal judges for such things as
2016. That was about 47 percent of the town’s total           sexual harassment of attorneys and conflicts of interest
general fund income.                                          involving individual defendants.
     Star Valley uses the local justice of the peace to ad-        Judges in Arizona actually have more power than
judicate its traffic tickets through an agreement with        they do in Ferguson. In Missouri, the city judge can
Gila County.                                                  put people in jail for up to three months and assess
     The legislature put an end to the practice last year     up to $1,000 in fines. In Arizona, city judges can jail
when it banned photo radar on state highways. As a            someone for six months and impose $2,500 in fines.
result, the town anticipates raising about $96,000                 Other than that, their duties are largely the same.
through traffic citations in 2017.                                 The city courts in Ferguson and those in Arizona
                                                              also are overseen by higher courts, which is supposed

FAILURES IN                                                   to be a check on abuse. In Ferguson, oversight is the
                                                              responsibility of county circuit court under rules pro-

FERGUSON                                                      mulgated by the Missouri Supreme Court. In Arizo-
                                                              na, similar oversight responsibility exists through the
                                                              county courts and the state supreme court.


T
           he national hand-wringing about the role

                                                              JUDICIAL
           of municipal courts and whether they are
           too vulnerable to political pressure was trig-

                                                              PRODUCTIVITY
gered by the Justice Department’s findings in Fergu-
son. Beyond the bottom-line conclusion that the judge
in Ferguson had allowed his court to become a rev-


                                                              T
enue-raising tool of the city, the DOJ was critical of                  he Arizona Supreme Court has stripped two
practices such as issuing arrest warrants and suspending                city judges of their duties for misconduct
driver’s licenses to compel payment of fines.                           since 1995, according to a list from the state
     Similar practices are routinely used in Arizona to       Commission on Judicial Conduct. That happened most
compel payment.                                               recently in 2014, when it removed Judge Scott Sulley
     The Ferguson judge and his staff, as well as the         from his dual roles as municipal court judge in the city
police chief, were repeatedly urged to take steps to in-      of Maricopa and as justice of the peace in Pinal County.
crease revenue to meet budget projections, according              Maricopa is in Pinal County. Sulley had been the
to DOJ. The police chief did his part by implementing         magistrate judge there since the city was incorporated
a ticket quota system, whereby police officers’ perfor-       in 2003.
mance evaluations were tied to the number of citations            In November 2013, the state Office of the Courts
they issued and the amount of revenue they generated.         determined money that people had paid to Sulley’s


10 | Goldwater Institute
           Case 2:19-cv-00063-SPL Document 1-3 Filed 01/07/19 Page 47 of 68



courts to attend defensive driving school was not be-      date on their payments. When one defendant showed
ing deposited into the proper accounts. Audits were        up a day late, Sulley insisted on issuing a warrant for
ordered, which uncovered gross financial mismanage-        failure to appear.
ment in both the city and justice courts. Payments of           One man continued to have his wages garnished
court fines were not properly recorded and deposited.      even after he’d paid all his court fines because the re-
Final dispositions, some years old, were not properly      cord-keeping was so sloppy.
recorded in case files. Restitution payments were not           Because of the lack of accurate payment records,
forwarded to victims. Surcharge money that should          the Pinal County presiding judge ordered Sulley to stop
have gone to the state was not paid.                       issuing arrest warrants for missed payments until the
     Auditors discovered more than $112,000 in             accounts could be reconciled. Sulley continued issuing
unsecured cash, checks, and money orders dating back       them anyway. One reason cited in disciplinary records is
several months scattered in the court clerk’s office.      that issuing warrants increased his judicial productivity
Case files were stacked on tables, in hallways, and in a   credits, a formula set in statute used to calculate a justice
holding cell.                                              of the peace’s pay. As a result, issuing more warrants “di-
     The disarray prompted the Arizona Supreme Court       rectly impacted his personal financial gain.”
to issue an order assigning administrative control of           When a Maricopa city council member was arrest-
both courts to the presiding Pinal County Superior         ed for DUI—an obvious conflict of interest—Sulley
Court judge.                                               had the case transferred to Casa Grande justice court.
     Subsequent investigation uncovered practices that     Sulley suggested he’d done the councilman a favor be-
rivaled those in Ferguson.                                 cause the Casa Grande judge is “very lenient.”
     Defendants on time payment plans were required             The supreme court issued an order barring Sulley
to regularly appear in court, even if they were up to      from performing any judicial duties in February 2014.




                                                                                               Goldwater Institute | 11
            Case 2:19-cv-00063-SPL Document 1-3 Filed 01/07/19 Page 48 of 68


He was later slapped with a lifetime ban from ever serv-           The fourth judge, who was 73 years old at the time,
ing as a judge and was disbarred by the supreme court,        was allowed to retire as St. Johns municipal judge in
meaning he could not practice law.                            2007 to settle pending disciplinary proceedings alleg-
                                                              ing he “failed to follow the law.” He agreed not to serve

RARE REMOVALS                                                 as a judge again as part of an agreement.
                                                                   Other city judges have faced less-serious discipline
                                                              from the Supreme Court for misconduct.


A
            side from Sulley, the Arizona Supreme Court            A Tucson judge was removed from the bench by
            has removed only one other municipal court        the city council in 2010 for sexually harassing attor-
            judge from the bench for misconduct since         neys, and later was forced by the city to resign. He was
1995, according to records from the state Commission          subsequently censured, had his law license suspended
on Judicial Conduct.                                          for two years, and was prohibited from ever again serv-
      In the 1995 case, the supreme court found a Tempe       ing as a judge by the supreme court.
Municipal Court judge had separately assaulted three               Ten other judges were censured, which is essential-
people, including his ex-girlfriend, and that “alcohol        ly a public rebuke and the most lenient formal sanction
played a role” in all of the attacks. The judge also was      that can be imposed on a judge. Four other city judges
convicted on charges of soliciting a prostitute, which        have been suspended since 1994, but were allowed to
the court deemed a crime of “moral turpitude” in the          return to the bench.
order stripping him of his judicial duties.                        One of the judges was censured in 2005 for “ap-
      The Tempe court was in turmoil at the time. The         pearing to show favoritism when he dismissed several
city’s presiding municipal judge, Stephen Mirretti, was       charges and waived fines for a county official’s relative,”
indicted on charges of fraud, theft of public money,          according to the case description.
bribery, and conspiracy to obstruct a criminal investi-            Another judge was censured in 2004 for improper-
gation, all felonies. Mirretti resigned in 1994, before       ly releasing his daughter’s friend from custody.
the supreme court could remove him, and ultimately                 A third judge was censured in 2006 for ordering a
reached a plea agreement on the criminal charges. The         husband and wife jailed while refusing to allow them to
supreme court did disbar him 11 months after he re-           contact their attorney or child care provider.
signed from the bench.                                             Other misconduct by city judges that drew noth-
      Four municipal court judges resigned and were           ing more severe than a censure includes yelling at de-
barred from ever holding judicial office in Arizona           fendants, failing to allow defendants to speak with an
again as part of negotiated agreements to settle judicial     attorney, using vulgar language, and communicating
disciplinary proceedings, including two in 1996. One          improperly with attorneys, prosecutors, witnesses, vic-
of them, an Apache Junction judge, was accused of             tims, or defendants.
ignoring state laws, and exceeded her authority when

                                                              COLLECTION
issuing orders of protection and injunctions against ha-
rassment. Her term in office expired prior to the sanc-

                                                              TOOLS
tion being imposed.
      Another judge in the Miami city court was accused
in 1996 of unethical resolution of civil and criminal traf-


                                                              T
fic tickets, and refusing criminal defendants the right to             o ensure a steady stream of income, the judge
a lawyer. The judge routinely and improperly dismissed                 in Ferguson aggressively used collection tools,
traffic tickets, and when investigators asked her why, she             such as arrest warrants, to make sure people
replied of the defendants, “because they like me.”            were paying their fines, according to DOJ. Arrest war-
      The third judge with a lifetime judicial ban was        rants were routinely issued for people who missed court
accused of falsifying affidavits to make it look like there   appearances or even a single payment on a fine. When
were no backlogs in her Globe-Miami court in 2010.            that defendant was subsequently arrested, a new crim-


12 | Goldwater Institute
            Case 2:19-cv-00063-SPL Document 1-3 Filed 01/07/19 Page 49 of 68




                                                               FAILURE TO
inal charge was added, which brought more fines and
more legal complications.

                                                               APPEAR
     “The evidence we have found shows that these
arrest warrants are used almost exclusively for the pur-



                                                               J
pose of compelling payment through the threat of
incarceration,” DOJ concluded. “Most strikingly, the                 udges routinely issue failure to appear warrants
court issues municipal arrest warrants not on the basis              for people who miss court dates or fine payments
of public safety needs, but rather as a routine response to          in misdemeanor cases, including ordinance viola-
missed court appearances and required fine payments.”          tions, according to information on various city court
Arizona law gives judges the power to use arrest war-          websites.
rants to compel attendance and payments.                            “When a person fails to appear for a scheduled
     A person who fails to show up for a scheduled             court date, a warrant is issued,” the Glendale City Court
hearing in municipal court can face a new misdemean-           says on its website. “The defendant may be arrested. A
or charge of failure to appear if the underlying charge        warrant will be issued if a person is required to pay a fine
is a misdemeanor or a petty offense. A petty offense is        or to complete a sentence and fails to do so.”
a criminal charge for which the only penalty is a fine.             The Mesa Municipal Court has similar language:
It does not include civil traffic charges, such as routine          “A warrant of arrest can be issued for several rea-
speeding violations.                                           sons. This can include but is not limited to non-com-
     A person can be convicted of the new failure to ap-       pliance with a Court order or failing to appear in Court
pear charge regardless of the outcome of the underlying        as directed. A warrant for non-compliance may be is-
charge that led to the missed court date. So a person ac-      sued if fine payments, jail time, counseling or treat-
quitted of the underlying charge can still be convicted        ment sessions are not completed as ordered.”
on the failure to appear charge.                                    And from the Page Magistrate Court website:
     A different criminal statute authorizes arrest war-            “Arrest warrants will be issued for failing to appear.
rants to be issued if a person fails to pay a fine or misses   Each time the Court is forced to take this action, addi-
even a single payment.                                         tional fees are added to the amount owed.”
     Technically, that is treated as contempt of court,             Taylor, the Phoenix judge, says issuing an arrest
and the warrant is issued to ensure attendance at a            warrant for people who do not obey court directives
hearing to determine why the payment was not made.             in criminal misdemeanor cases is standard practice
     Regardless, the person can still be held in jail until    in Phoenix and other Arizona cities, just as it was in
a hearing in front of the judge. If the judge determines       Ferguson.
the person had the ability to pay but chose not to, the             Judges do not have many options to compel people
defendant can be held in jail until all outstanding fines      to pay their fines or show up to court, Taylor said.
are paid.                                                           In Phoenix, the court staff will attempt to contact
     Arrest warrants probably cannot be issued for             people who have missed court dates or payments in-
missed payments or failing to appear in civil traffic cas-     volving misdemeanor charges. Prior to issuing an arrest
es, either directly or in a roundabout way through a           warrant, an order to show cause hearing is scheduled
contempt of court proceeding, according to the state           and the defendant is served with a summons to appear
courts office and most judges surveyed by the Goldwa-          and explain why court dates were missed or fines were
ter Institute. The law is unclear.                             not paid.
     But what frequently does happen is people who                  Usually new arrangements, such as payment plans,
miss a payment or court date related to a civil traffic        can be worked out to get the person into compliance
ticket have their driver’s license suspended, and are sub-     with court orders, said Taylor.
sequently arrested for driving on a suspended license, a            If a defendant fails to show up for the hearing or
criminal charge. Driving on a suspended license is the         fails to abide by other court orders, a warrant will be
most common criminal traffic violation in Arizona.             issued in Phoenix, Taylor said.


                                                                                                  Goldwater Institute | 13
            Case 2:19-cv-00063-SPL Document 1-3 Filed 01/07/19 Page 50 of 68


     “I don’t have any other way to compel the atten-         allowing them to set their own fine amounts and en-
dance of the person to be accountable and compliant           sure the cases stay in city court.
other than an arrest warrant,” Taylor said. “Unless we              The second most common types of ordinance vio-
are going to say when they thumb their nose at the            lations that led to an arrest involved people who were
court just let it all go, what’s the court supposed to do?    illegally camping or loitering on city property, usually
     “In Phoenix you have to bend over backwards to           parks. Other common charges included urinating in
ignore the court to end up in the situation where the         public and having unleashed dogs.
court’s only real recourse in a criminal case, whatever it          All of those are criminal violations in city codes.
is you failed to do, is an arrest warrant.”                         Arresting people who can’t pay their fines treads
     There were 248,472 outstanding warrants issued by        dangerously close to jailing people for poverty, the
municipal courts in Arizona for the arrest of people who      DOJ warned in Ferguson. That runs afoul of both the
failed to appear, according to state data for the 2016 fis-   U.S. and Arizona constitutions.
cal year. Of those, 135,273 were for cases involving mis-           When people are arrested on a failure to appear or
demeanors and the rest were for criminal traffic offenses.    failure to pay warrant, which usually occurs in a traffic
     Of the criminal traffic warrants, about 45,000 in-       stop, they will wait in jail until a hearing is scheduled
volved DUIs or what are considered “serious” criminal         in front of a judge. That must happen within 24 hours.
traffic violations, such as leaving the scene of an ac-             If the judge determines the person is willfully dis-
cident or reckless driving. The other 68,468 were for         obeying the court’s orders by not showing up or paying
criminal traffic offenses not deemed “serious” in state       fines, the defendant can be held longer.
reports, such as driving on a suspended license.                    Usually, the only way to get out of jail immediately
     Phoenix had 39,211 outstanding arrest warrants           is to pay the full amount of what is owed for the un-
for failure to appear violations in 2016.                     derlying charges, said Mike Reeves, a Phoenix attorney
                                                              who has spent about 30 years practicing in municipal

‘SAME PROBLEM                                                 courts.
                                                                     “All of these problems you hear of in Ferguson, I

EVERYWHERE’                                                   think they exist everywhere,” said Reeves, vice chair of
                                                              the State Bar of Arizona’s Criminal Justice Executive
                                                              Council. “I don’t think that they were unique to Fer-


A
          rresting people for failing to appear or pay        guson by any stretch of the imagination. It could be
          a fine for what started as a minor offense          that Ferguson was more lax in how they treat people or
          highlights another problem cited by the DOJ         more draconian in how they issued arrest warrants. But
in Ferguson.                                                  it’s still the same problem everywhere because people
     Every time an arrest warrant is issued, the person       don’t pay their fines.”
faces new charges, fines, and fees that often make it

                                                              LOSING A
even less likely they will be able to keep up on their
payments or ever clear the underlying charges, the DOJ

                                                              LICENSE
found. The routine use of arrest warrants also means
people can be jailed for minor ordinance violations and
other charges that would not normally entail jail time.


                                                              T
     In Arizona, Maricopa County Sheriff booking re-                    he other tactic abused in Ferguson to compel
cords show 1,249 people were jailed last year on charges                payment of fines was the automatic suspen-
involving violations of city ordinances. The most com-                  sion of a person’s driver’s license for missing a
mon offenses had to do with escort services and prosti-       hearing or payment on a fine for a simple traffic viola-
tution, 254 cases.                                            tion, according to the justice department.
     Prostitution is already a crime under state law, but         That is also standard practice in Arizona.
many cities also adopt their own criminal ordinances,             If you fail to appear for a civil traffic hearing, the


14 | Goldwater Institute
             Case 2:19-cv-00063-SPL Document 1-3 Filed 01/07/19 Page 51 of 68


judge will most likely enter a default judgment that            cited for the criminal charge of driving on a suspended
you are responsible—guilty—and order that the entire            license, according to data from the state office of the
amount of the fine is due, according to information on          courts. About 41 percent of all criminal traffic offenses
various city court websites. The court will then notify         were for driving on a suspended license.
the state motor vehicle division (MVD), which will au-               Last year, the state suspended the driver’s licenses
tomatically suspend your driver’s license.                      of 74,001 people for failing to appear or pay a fine in
     Driving on a suspended license is a criminal misde-        municipal court, according to records from the state
meanor. That means if you are stopped again, you will           MVD. The most common underlying violation that led
face arrest and criminal charges, even if the underlying        to a license suspension in city court was speeding, which
offense is nothing more than a minor traffic violation.         accounted for more than 17,000 of the suspensions.
     Other penalties apply for missed payments on traf-              DUIs, including extreme DUIs, accounted for
fic tickets in Arizona, not all of which were cited as          about 3,800 of the suspensions, according to MVD
problems in the Ferguson report.                                data.
     In addition to suspending your driver’s license, the            You don’t even have to be driving to lose your li-
state will place a hold on your vehicle registration, and       cense for failing to appear in city court.
you will not be able to renew it until the fines are paid.           There were 239 people who had their driver’s li-
The Arizona Department of Revenue will put a hold on            cense suspended in city court because of failure to ap-
any tax refunds you are otherwise entitled to, and the          pear or pay a ticket related to violations that occurred
debt can be turned over to a private collection agency.         when they were pedestrians, such as crossing against
     There also will be additional fines and surcharges         a light or outside of a crosswalk. Another 162 of the
ordered against you, which will also have to be paid            license suspensions involved people who were riding a
before you can get your license back, though the judge          bicycle at the time they were initially ticketed.
can modify that requirement.

                                                                ‘BLOOD FROM
     Examples of how quickly things can escalate are
found on the legal website Avvo, which has a forum for

                                                                A TURNIP’
people to submit questions for legal advice.
     One person described being cited in Mayer, Arizo-
na, for failing to have proof of insurance. The driver was


                                                                T
insured, and mailed proof to the court, which claimed                     he punitive tools city court judges use to
it did not receive it. So the person’s driver’s license was               compel payment can create a vicious cycle in
suspended for failure to appear or failure to pay.                        which people who cannot pay their fines are
     The first the driver learned of the license suspension     continually hammered with new penalties, said Ales-
was when he was later cited in Scottsdale for driving on        sandra Soler, executive director of the American Civil
a suspended license, according to the Avvo description.         Liberties Union of Arizona.
     “After I went to the Mayer court they waived the               People who commit minor traffic violations are
fine and had the suspension lifted, but now I am facing         routinely hit with hundreds of dollars in fines, fees,
two criminal driving on a suspended license for FTA/            and surcharges they cannot afford to pay. So they miss
FTP, plus had my truck impounded that cost $150,”               a payment, and their license is suspended. They con-
the driver wrote. “I have no money for a[n] attorney            tinue to drive because they have to get to work. If they
or the hefty fine that is possible along with jail time.        are stopped, they face more charges, more fines, and
If I go to jail, I will lose my job. I can’t believe this all   possibly jail time. Unable to get to work, they lose their
because I didn’t have my [insurance] card in the car            jobs. In the end, they are left unemployed, poorer than
that day.”                                                      before, and even less likely to be able to pay their ev-
     In 2014, 53 percent of all defendants who were             er-mounting debts to the court.
initially charged for civil traffic violations and lost their         “These practices, these excessive financial obliga-
licenses because they failed to appear in court were later      tions, these improper practices for enforcing court debt


                                                                                                  Goldwater Institute | 15
            Case 2:19-cv-00063-SPL Document 1-3 Filed 01/07/19 Page 52 of 68


can have extremely harmful consequences
for people,” Soler said. “They are criminal-
                                                   “They are criminalizing the poor to increase
izing the poor to increase their own profits.      their own profits. The consequences are
The consequences are horrific for families.        horrific for families.” - Alessandra Soler,
      “Some of these people are connected to
the criminal justice system for years, until       American Civil Liberties Union of Arizona
they pay off these fines. They live under this
constant threat of being sent back to jail be-
cause they can’t pay this unmanageable legal debt.”              Three bills were introduced in the legislature to im-
      The harsh measures to collect money also are a bad    plement much of what was recommended by the com-
investment of taxpayer money, Soler said. It makes no       mittee. The governor signed one bill, giving municipal
sense to spend thousands of dollars to put someone in       judges more ability to hold mental competency hear-
jail to collect a few hundred dollars in fines.             ings in misdemeanor cases. The other two bills failed.
      “They are spending a tremendous amount of re-         One would have made it easier for courts to mitigate
sources trying to get blood from a turnip,” she said.       fines and allow community service in lieu of financial
      Some cities have begun collecting overdue fines       sanctions. The other would have made driving on a
using techniques that are less harsh. The Mesa and          suspended license a civil traffic violation rather than a
Glendale municipal courts and the Pima County jus-          criminal misdemeanor if the suspension was the result
tice courts have implemented a telephone notification       of failing to appear or pay a fine.
system that alerts defendants of upcoming court dates,           Missing from the Justice for All report is anything
missed payments, or the issuance of arrest warrants.        that would insulate local judges from political pressure,
The result is a reduction of up to 24 percent in the        other than the generic warning that judicial indepen-
number of people who fail to appear or comply with          dence must be maintained.
court orders.                                                    Previous study committees have made that at-
      Phoenix Municipal Court recently implemented a        tempt, all without success.
program that notifies defendants whose driver’s licens-          Since the 1950s, a half-dozen task forces and spe-
es have been suspended that they can come to court,         cial committees have been created in Arizona to study
make new arrangements, and set up payment plans in          city and justice courts. They have pretty much all rec-
return for having their license reinstated. In the first    ommended eliminating municipal courts and taking
four months, more than 5,200 people took advantage          away the power of city councils to appoint judges.
of the program, resulting in the payment of $2.3 mil-

                                                              NOTHING HAS
lion in outstanding fines.
      Breaking the spiraling cycle of debt and incarcer-

                                                              CHANGED
ation for what began as minor offenses was the task of
the Fair Justice for All committee, created by Arizona
Supreme Court Justice Bales in March 2016, a year af-


                                                              T
ter the DOJ’s Ferguson report came out.                                he first to make that recommendation was a
      While the committee made passing references to                   committee created by the American Bar Asso-
revenue-raising pressures compromising judicial inde-                  ciation to study Arizona courts in 1952. Sim-
pendence, as happened in Ferguson, the Justice for All      ilar recommendations to eliminate municipal courts,
task force did not recommend any structural changes         usually by folding them into county superior court,
to municipal courts in Arizona, including to how judg-      have been made by various study committees in 1958,
es are appointed.                                           1972, 1981, 1989, and 1995.
      Instead, the committee focused primarily on                The two most recent committees were created by
debt-collection techniques that disproportionately hurt     the chief justices of the Arizona Supreme Court who
the poor.                                                   were serving at the time.


16 | Goldwater Institute
            Case 2:19-cv-00063-SPL Document 1-3 Filed 01/07/19 Page 53 of 68


     “Since 1952, every major court reform study has               Retention elections would solve some of that,
recommended some degree of unification and im-                though elections also have their downsides, Feldman
proved management of the courts,” the 1995 commit-            said. But at least the judges would answer to voters,
tee reported. “Despite strong evidence to support these       not to the politicians who have other priorities, he said.
recommendations and the offering of several viable,

                                                               ‘A DARK HOLE’
common sense solutions, there have been no signifi-
cant statewide structural changes to the court system
in Arizona.”


                                                               G
     Nothing has changed since then.                                    ordon Griller of Scottsdale agrees the current
     Several of the committees also recommended merit                   system of having judges appointed by city
selection for all judges, and funding all courts through                councils is “a dark hole in a lot of ways.”
the state rather than through local jurisdictions. Mer-            Griller has long been in the middle of the debate
it selection is a method whereby superior court judg-         over political influence on city court judges. He is
es in Maricopa, Pima, and Pinal counties, as well as          the principal court management consultant for the
all appellate court judges in Arizona, are appointed          National Center for State Courts, an independent,
by the governor from a list of nominees selected by           nonprofit clearing house for information about best
an independent committee. Subsequent to the initial           court practices and data, created in 1971 at the urging
appointment, the judges face reten-                                               of former Chief Justice of the U.S.
tion elections in which voters decide                                             Supreme Court Warren Burger.
whether they will remain.                  “In some communities                        Griller was project director of
     In 1974, voters established mer-      there may be political                 a study done for the Missouri Su-
it selection for all Arizona appellate                                            preme Court to develop reforms to
judges and for superior court judges       pressure     from   the                the municipal court system in that
in Maricopa and Pima counties. Pi-         town council or the                    state after the Ferguson investiga-
nal County was added later because                                                tion. He is separately working with
of population growth. Superior court
                                           city council on the                    St. Louis County, where Ferguson
judges in other counties are elected.      judges    to   be revenue              is located, to make changes to the
     The prior efforts to reform mu-       positive, so to speak.”                more than 80 city courts there.
nicipal courts in Arizona have been                                                    In 2010, Griller was chairman
fought by cities and their primary         - Stanley Feldman,                     of Scottsdale’s Judicial Appoint-
lobbying organization, the League          former chief justice of the ments Advisory Board, a commit-
of Arizona Cities and Towns. So far,                                              tee specifically created by the city to
they’ve always won.                        Arizona     Supreme     Court          take politics out of the appointment
     Stanley Feldman, the former Ar-                                              and retention of judges.
izona Supreme Court chief justice who created the 1995             During his tenure, the city council opted not to
commission, said he was concerned at the time about           reappoint one associate city judge, who had been crit-
local forces influencing the independence of city judges.     icized by a close political ally of Mayor Jim Lane. The
That might be pressure to raise revenue, but also polit-      council also initially chose not to retain the presiding
ical influence by powerful city insiders seeking special      city judge, citing budget concerns they did not explain,
treatment.                                                    but later backed off and reappointed that judge to one
     “In some communities there may be political pres-        final two-year term.
sure from the town council or the city council on the              The judicial advisory board had unanimously rec-
judges to be revenue positive, so to speak,” Feldman          ommended the retention of both judges.
said in a recent interview with the Goldwater Institute.           Concerns about political interference and finan-
“There’s always the danger of that, and that’s always the     cial pressures exposed in Ferguson also were present in
danger of the people who do the appointing.”                  Scottsdale, said Griller, who left the city advisory board


                                                                                                 Goldwater Institute | 17
            Case 2:19-cv-00063-SPL Document 1-3 Filed 01/07/19 Page 54 of 68


a few months after the controversy involving the judg-              LaSota said he’d represented a mentally challenged
es. Even many of the reforms that were recommend-              man, for free, who had been cited for ticket scalping at
ed in Ferguson, such as independent judicial advisory          the Phoenix Open in Scottsdale. He got what he con-
boards, proved an ineffective foil to political influences     sidered a particularly bad ruling from Morton.
in Scottsdale, he said.                                             LaSota’s client was cited for selling the tickets on
     Beyond revenue issues, city judges also might face        private property used by event promoters near the en-
pressure to allow questionable practices implemented           trance to the golf tournament. Since the man was on
by the police department or policy priorities of the city      private property, he was not in violation of the Scott-
council. In Ferguson, it was ticket quotas for police.         sdale ordinance prohibiting ticket sales on a public
In other cities it might be crackdowns targeting things        street, LaSota argued.
such as massage parlors, tall weeds, or unleashed dogs.             Morton ruled that the ordinance encompasses more
     One of the duties of judges is to be a “check on un-      than just public streets and includes areas set aside for
lawful police conduct,” as the DOJ put it in its Fergu-        public use, including the entryway into the Open where
son report. Being that check is especially difficult when      the man was cited. She fined LaSota’s client $88 and
the judge, especially one with a two-year term, knows          ordered the forfeiture of another $226 seized by police.
the city council will decide on reappointment when the              LaSota said he was so upset with Morton’s perfor-
term expires, Griller said.                                    mance he felt obliged to bring it to the attention of
     “If I was the architect of the state constitution, I      city officials. As it turned out, Morton was up for reap-
would have never set up a situation where the munici-          pointment, and LaSota saw a notice in the newspaper
pal courts are subservient to the city executive and leg-      soliciting comments. So he sent his letter outlining his
islative branch,” Griller said. “It just does not serve the    gripes against the judge.
interest of justice well. The judges have to be indepen-            LaSota knew it might look bad, given his connec-
dent enough to be able to rule based on the law and the        tions to Lane. But his connections to the mayor should
facts, and not be always thinking in the back of their         not disqualify him from raising concerns about the
minds about revenue generation or about supporting             judge he had based on his own experience, he said.
the city police department.                                         “I was trying to influence the process, but not un-
     “It just is too difficult, too dangerous, and it does     duly,” LaSota told the Goldwater Institute. “I certainly
not give the judges the independence that they need.”          wrote the letter in the hopes they would say ‘wait a
                                                               minute, let’s take a look at this judge.’ Absolutely I was

UNDUE                                                          trying to influence this process.
                                                                    “Her ruling was so obnoxious that I knew I had to

INFLUENCE                                                      do something about it,” LaSota said of Morton. “The
                                                               city council shouldn’t regard it as any big deal. I’m just
                                                               another guy, and I wanted to express my opinion.”


W
               hat happened in Scottsdale demonstrates              The city council apparently did think it was a
               the ineffectiveness of many well-meaning        big deal. It voted 4-3 against reappointing Morton in
               reforms that are supposed to check the          January 2010. Lane was among those voting against
political interference of city councils over judges, Griller   retention.
conceded.                                                           Council members cited concerns about appeals
     The trouble started in late 2009 when Jack LaSota,        and reversals of Morton’s rulings, but did not explain,
a former state attorney general and then legal advisor to      according to meeting minutes and media coverage at
Mayor Lane’s campaign, sent a letter to the city com-          the time.
plaining about Wendy Morton, a Scottsdale associate                 Morton went on to work as a municipal court
municipal judge. LaSota’s son was Lane’s chief of staff        judge in Phoenix, and is now a Maricopa County Su-
at the time.                                                   perior Court commissioner. She declined a request for
                                                               an interview.


18 | Goldwater Institute
           Case 2:19-cv-00063-SPL Document 1-3 Filed 01/07/19 Page 55 of 68


    Griller said Morton’s dismissal by the council was          Despite that, Morgan says having city councils ap-
“more political than anything else.”                       point judges is not a bad system if both sides take se-
    “We were sort of window dressing in a lot of ways,     riously their responsibility to avoid political influence.
which eventually became apparent,” Griller said of the     Some improvements could be made, such as strength-
advisory board. “This back channel approach with a         ening judicial advisory boards and making it harder for
prominent lawyer, I conclude, was the primary reason       councils to overturn their recommendations.
that she was not reinstated.”                                   “The system that we have in place for appointing
                                                           municipal judges is very good,” Morgan said. “It’s all

‘POLITICAL                                                 pilot error, the carrying out of a really good scheme
                                                           by very bad players. It doesn’t matter what kind of a

HACKING’                                                   scheme you have, if you’ve got bad players involved you
                                                           are going to have a bad result . . . But the process is
                                                           fine. It’s very workable. It’s very doable. It’s very reli-


A
           bout the same time, Monte Morgan was also       able. Here’s a guy talking who took the brunt of the
           coming up for reappointment to his fifth        political malfeasance.”
           two-year term as presiding judge.

                                                           UNCLEAR LINES
     The council voted in February 2010 not to reap-
point Morgan on a 4-2 vote. Lane voted for retention.
     Council members did not explain their decision,


                                                           L
other than to cite budget and administrative concerns,               ane told the Goldwater Institute he has tried to
according to council minutes and media reports.                      protect the independence of city judges since
     Three days later, the council reappointed Morgan                he became mayor in 2009.
in a special meeting on a 5-2 vote. Council members             Politics was not what motivated his vote against
did not explain the reversal.                              Morton, he said. Rather it was concerns about her
     Morgan said both he and Morton got caught up in       courtroom demeanor, which were raised by the judicial
political infighting among city council members who        advisory board, even though it ultimately recommend-
could not get along with each other and wanted to          ed her retention.
show they were in charge.                                       Asked directly whether LaSota’s letter influenced
     “It was manslaughter on both counts,” Morgan          him, Lane replied:
said of the council’s actions against himself and Mor-          “I’m sure it did. But did it unduly or because of the
ton. “They did it on the basis of political hacking.       relationship? I don’t think so.
     “They were fighting among themselves over every            “It’s the culmination. It’s the entire process that
issue,” said Morgan, now presiding municipal judge in      JAAB went through, which included LaSota’s letter as
El Mirage. “They were just on fire and it didn’t take      well. It’s the entire picture that was presented for her.”
much to upset them. They were going to clean house.             As for Morgan, Lane said he cannot explain why
They were going to clean the swamp. They didn’t care.”     other council members initially voted against retention.
     City judges do not have much protection from po-      Lane added he worked behind the scenes to get them to
litical pressure in Arizona, Morgan said. Two-year terms   reverse their decision. Comments some of them made
and the ability of city councils not to retain them for    about budgets and administration do not mean they
just about any reason means judges who do buck the         were pressing Morgan to raise more money, Lane said.
priorities of the city councils, prosecutors, police, or   As presiding judge, Morgan also had administrative
budget directors risk being out of a job.                  duties to ensure the courts were operating efficiently
     “If you are a weak-kneed judge you are going to       and effectively.
fold on a sneeze,” he said. “The higher the integrity of        Council members should not interfere with judges
the judge, the less that is going to happen.”              when it comes to decisions in their courtrooms, Lane



                                                                                              Goldwater Institute | 19
            Case 2:19-cv-00063-SPL Document 1-3 Filed 01/07/19 Page 56 of 68



said. But they do have a responsibility to make sure tax      sessment. However, as a private citizen she sent a letter
dollars are not wasted and that the presiding judge, like     outlining her complaints and recommending he not be
any other city employee, meets performance expecta-           reappointed.
tions.                                                             Coincidently, about that same time, the Goldwa-
     It’s not always clear where the line is that separates   ter Institute filed a public records request seeking all
the two.                                                      documentation related to the city council’s personnel
     That was particularly true when Morgan was up            reviews of its judges.
for retention. The national recession had caused a steep           Within two hours of delivering her letter to the
drop in city revenues, and all departments were forced        city clerk, Schenkat got a call from Lane asking to meet
to make cuts, Lane said.                                      with her. Lane pressured her to withdraw the letter, say-
     “I don’t believe there was an effort really to have      ing it would create problems for the city in light of the
the court system become a moneymaking new stream of           Goldwater Institute’s investigation, she said.
business,” Lane said. “We were just more concerned of              After she refused, Lane sent her a letter recom-
it spending their money wisely so that there wasn’t hav-      mending she resign from the board, citing concerns
ing to be some unnecessary increases coming out of the        she’d implied judges in Scottsdale are tied too closely
general fund, because the money simply wasn’t there.          to city prosecutors.
     “I don’t know where you cross the line. There is no           She refused to quit.
real effort to try to, in any way, damage the indepen-             Schenkat later was asked by two other members
dence of the court system and the judges with city hall.      of the council not to testify against the judge at the
We stay far afield of trying to influence the judges in       April 4 council hearing, at which he was unanimously
any way, shape, or form in the judgments that they call       reappointed.
in the courtroom. But when it comes to administration
and management, they do have some responsibility
to city hall to operate efficiently and effectively and,
frankly, within budgets. I don’t know whether that’s ex-
ceeding our authority or not, but that’s the distinction
I would have drawn in the past.”


‘MONEYMAKING
MACHINE’

T
           he intrigue over judges continues in Scotts-
           dale. Sandra Schenkat had a complaint against          “The court is set up as a
           a city judge. Schenkat did not like his ruling
                                                                  moneymaking machine, and they
against her in a 2012 case involving an ugly and pro-
tracted battle with a fellow member of her homeowner’s            are just happy to know there is
association board.                                                revenue coming in. They don’t
     That would normally not be much of a problem,                want to upset that apple cart.
except that Schenkat is in her second term on the Scott-
sdale Judicial Appointments Advisory Board, and the
                                                                  So they are complicit with bad
judge was coming up for a retention vote by the council           justice in the name of revenue.”
last April.                                                       - Sandra Schenkat
     Because of her dispute with the judge, Schenkat
recused herself from participating in the board’s as-


20 | Goldwater Institute
            Case 2:19-cv-00063-SPL Document 1-3 Filed 01/07/19 Page 57 of 68


     “Obviously they don’t feel that any negative com-              That city has developed a different method, which
ments should even be expressed,” Schenkat said of the         it calls “alternative service.” If a process server makes
council.                                                      three unsuccessful attempts to deliver the notice, Scott-
     She stands by her previous concerns that the judges      sdale’s policy allows you to be served through a certified
in Scottsdale are too sympathetic to prosecutors, add-        letter in the mail and a notice taped to your door.
ing that’s an attitude the council seems to favor.                  The Scottsdale City Court signed off on the prac-
     “The court is set up as a moneymaking machine,           tice. Scottsdale is the only city in Arizona that uses it.
and they are just happy to know there is revenue com-               Default judgments are entered against people who
ing in,” she said. “They don’t want to upset that apple       still do not show up for court. Until recently, their driv-
cart. So they are complicit with bad justice in the name      er’s license was automatically suspended just as it would
of revenue.”                                                  be for other missed court appearances.
     Lane said he did not ask Schenkat to withdraw her              The Arizona Legislature put a crimp in the practice
letter but rather suggested it would be best if she did       last year. It did not ban alternative service. Rather it
not testify against the judge, or at least that she make      passed a new law prohibiting the suspension of a per-
it clear she was speaking as a private citizen and not a      son’s driver’s license if they received notice of a photo
member of the judicial board.                                 radar ticket through alternative service.
     Lane did ask her to resign later because, in his view,         Scottsdale continues to use alternative service, in
Schenkat had clearly let her personal animosity toward        spite of the new law.
one judge taint her independence and objectivity, he                The city anticipates raising about $3.8 million
said.                                                         through photo radar in the 2017 fiscal year, almost
                                                              as much as it will raise through all other court cases

ACCEPTABLE                                                    combined, including parking violations. In 2016 it
                                                              paid almost $1.6 million to the vendor who operates

ALTERNATIVE                                                   the cameras.
                                                                    Joseph Olcavage, presiding municipal judge in
                                                              Scottsdale, said the decision to use alternative service


P
       ressure on city judges does not just come from         came from city prosecutors, not the court. He doesn’t
       city councils. As was seen in Ferguson, police         know why it’s not used in other cities.
       and prosecutors also rely on compliant judges to             Alternative service is permitted in the law, and has
allow practices that are both lucrative and controversial.    been upheld as a legitimate form of notification for
    In Ferguson, it was ticket quotas.                        photo-radar tickets by the Scottsdale courts, Olcavage
    In Scottsdale, it is photo radar.                         said. Anyone who disagrees with the policy can chal-
    If you get a photo radar ticket, the standard form        lenge a conviction by appealing.
of notification is sending a letter in the mail advising            “The law is there, so unless they find the law un-
you of the violation and instructing you how to either        constitutional—that would be at the court of appeals
pay or contest the ticket.                                    or the supreme court level—it is what it is.”
    You can ignore that because mailing a letter is not             It’s not the job of city judges to question policy
considered adequate service in Arizona. If you do not         decisions of the police, prosecutor, or city council, or
respond, the ticket must be dismissed after 90 days.          to be a “check on unlawful police conduct,” according
    To get around this, cities must serve you with a          to Olcavage, a view shared by several other judges
notice of a photo radar ticket in person. That means          interviewed.
they have a process server deliver the notice. That is              “It’s not our job to tell another branch of govern-
expensive.                                                    ment what to do,” he said.
    If the process server is unable to serve you in per-            Cases are handled on an individual basis. That
son, the ticket must be dismissed.                            means if the police and prosecutors meet all constitu-
    Except in Scottsdale.                                     tional and legal requirements, and they present suffi-


                                                                                                 Goldwater Institute | 21
             Case 2:19-cv-00063-SPL Document 1-3 Filed 01/07/19 Page 58 of 68


cient evidence that the individual defendant is guilty,         defendant could get a new hearing by appealing the
the judge has a duty to convict, Olcavage said.                 city court conviction, any errors at the local level could
     If not, the charges will be tossed.                        be remedied by a higher court.
                                                                      In Ohio, the defendant was entitled to what’s called

‘DANGER OF                                                      a de novo appeal, which is basically a new trial in which
                                                                the state must again prove its case and the defendant is

INJUSTICE’                                                      presumed innocent.
                                                                      “This ‘procedural safeguard’ does not guarantee
                                                                a fair trial in the mayor’s court,” the Supreme Court


F
       ederal and state appeals courts have not done            ruled. “Petitioner is entitled to a neutral and detached
       much to limit city courts or protect city judges         judge in the first instance.”
       from political interference, aside from occasion-              Even that safeguard is not afforded in appeals from
ally appointing a study committee and issuing guidance          municipal courts in Arizona, which go to county supe-
that judges should not be swayed by political interests.        rior courts.
     The two most important cases in which the U.S.                   Defendants are not entitled to a de novo review.
Supreme Court looked at the issue of whether city               No new evidence is presented. No witnesses are called.
courts can deliver a fair hearing to defendants both in-        The superior court judge will reverse the city court only
volved municipal courts in Ohio where the mayor also            if it finds the judge erred on a question of law or gave
served as the judge.                                            a decision that is plainly contrary to the evidence, and
     The first case is Tumey v. Ohio, decided in 1927.          that any mistake “was so important that it likely affect-
In Tumey, the mayor received a payment for each                 ed the outcome of the case.”
conviction, but none for acquittals. The
Supreme Court tossed out that arrange-
ment, declaring that the direct financial
interest impeded the defendant’s ability to
get a fair trial.
     It wasn’t that the judge in that par-
ticular case was necessarily swayed by the
$12 he received for the conviction, the
justices found. Rather the structure of the
court itself was a violation of the defen-
dant’s due process rights.
     “The requirement of due process of
law in judicial procedures is not satisfied
by the argument that men of the highest
honor and the greatest self-sacrifice could
carry it on without danger of injustice,”
the court wrote.
     The second case, Ward v. Village of
Monroeville, decided in 1972, invalidated a similar                  Appeals of cases originating in city court are not
court setup in which the mayor sat as the city judge            allowed beyond the superior court unless the defendant
but was not paid directly through a portion of the fines        is challenging the validity of a law, fine, or tax.
collected. The high court found that because the mayor               Appeals of ordinance violations or civil traffic cita-
had revenue-raising responsibilities for the town, the          tions are rare, said Reeves, the Phoenix attorney. They
defendant could not get an impartial hearing.                   are hard to win, and the cost of appealing far exceeds
     Justices also rejected the state’s claim that, since the   whatever fines are levied, he said.


22 | Goldwater Institute
            Case 2:19-cv-00063-SPL Document 1-3 Filed 01/07/19 Page 59 of 68



     Appealing a responsible verdict is especially diffi-           The court suggested in a footnote that a four-year
cult for a traffic citation. Normal rules of civil proce-      term would be more appropriate, but did not require it.
dure do not apply, as they would in a criminal case.                That was the case Justice Frederick Martone said
And judges are free to consider whatever evidence they         “fastens the lid on the coffin of judicial independence.”
deem relevant.                                                      Taken together, the two cases mean cities must have
     In typical civil traffic hearings, there is no prosecu-   a good reason to fire judges during their fixed terms.
tor. A police officer or city representative explains why      However, the councils can opt not to reappoint a judge
a ticket was issued. Defendants then give their side, and      for almost any reason when the term ends, according to
the judge makes the decision.                                  guidance from the office of the courts.
     A sampling of appeals from city courts to Maricopa             Sweeping reforms to city courts tend to come from
County Superior Court shows the most typical case in-          legislatures or voters, not court cases or judicial decrees.
volves a DUI, a criminal traffic offense. Convictions are           It was voters in Arizona who explicitly put over-
rarely overturned.                                             sight of municipal courts under the state supreme court
                                                               when they passed an amendment to the state constitu-

FASTENING
                                                               tion in 1960.
                                                                    In California, voters passed a constitutional amend-

THE LID
                                                               ment in 1998 that eliminated municipal courts by fold-
                                                               ing them into the county courts system, much the way
                                                               that multiple reform committees have recommended in


T
           he two most relevant appeals that did reach         Arizona since the 1950s.
           the Arizona Supreme Court were brought by                In the wake of the Ferguson report, the Missouri
           judges claiming the city council overstepped        General Assembly enacted a series of reforms that limit
its bounds when it fired them.                                 the percentage of a city’s general fund that can come
     In a 1985 ruling, the court rejected the claims from      through traffic fines. It also capped fines, prohibited jail
two cities that municipal court judges are “at will” em-       time for certain local ordinance violations, and reduced
ployees, like everyone else on the city payroll, and can       fines and fees for traffic offenses.
therefore be fired without any reason.                              The Institute for Justice, a nonprofit legal advoca-
     The supreme court said that since municipal judg-         cy group, also filed a federal lawsuit in 2015 challeng-
es are part of the integrated court system in Arizona,         ing what it calls the unconstitutional use of criminal
firing them without cause would violate the separation         ordinances to raise revenues in the Missouri town of
of powers between the legislative and judicial branches        Pagedale, located in St. Louis County.
required by the state constitution.                                 After the Missouri legislature limited the amount
     City judges must have fixed terms in office to pro-       of money cities could keep from traffic fines, towns like
tect them from politics, the court decided. While it did       Pagedale stepped up enforcement of nontraffic ordi-
not say how long the term should be, it said nothing           nance violations, according to the lawsuit. Town ordi-
under two years would be satisfactory.                         nances prohibit people from having a basketball hoop
     In 1994, the Arizona Supreme Court decided in             or wading pool in front of their houses, ban front yard
a case out of Tucson that cities could remove a judge          barbecues except on national holidays, and require win-
midterm for sufficient cause. It did not specify what          dows facing the street to have drapes or blinds “which
cause would be deemed sufficient.                              are neatly hung,” according to the lawsuit. Violation of
     In that case, the city judge ordered the release from     many of these ordinances carry penalties of up to three
police custody of her live-in boyfriend, and the council       months in jail and a $1,000 fine.
voted to fire her shortly thereafter.                               Pagedale’s reliance on penalties from minor ordi-
     The supreme court agreed with the city’s argument         nance-related offenses violates the constitutional due
that the council does have the power to fire a judge if        process rights of the defendants and the prohibition
it has good cause.                                             against excessive fines, the complaint alleges.


                                                                                                  Goldwater Institute | 23
            Case 2:19-cv-00063-SPL Document 1-3 Filed 01/07/19 Page 60 of 68




RELIEVING
                                                                   The new system has been a success, Schwermer
                                                              said. Public confidence is up, and there are fewer com-

THE PRESSURE
                                                              plaints from judges about political pressure from may-
                                                              ors and councils.
                                                                   “They don’t have fear of any of the traditional ways of


I
     n Utah, it was pressure from the state supreme           retaliation,” Schwermer said of Utah judges. “The mayor
     court that led to a complete makeover of the mu-         can’t unseat them. The mayor can’t reduce their salary.
     nicipal courts in 2008, six years before the events in   In short, they have a measure of judicial independence.”
Ferguson made it a national issue.                                 Reform efforts in other states have not been so suc-
     City courts are called justice courts in Utah. At the    cessful.
time, the method of appointing and retaining judges                An investigation by the New York Times in 2006
was similar to Arizona’s.                                     prompted the chief judge of the New York Court of
     Rick Schwermer, state court administrator in Utah,       Appeals to appoint a study committee to recommend
said that since his appointment as the state’s first jus-     reforms. The committee concluded in 2008 that the
tice courts administrator in 1990, municipal judges had       city courts in New York might be unconstitutional be-
complained to him that they were under too much pres-         cause they did not provide defendants the right to a tri-
sure from city councils to raise money.                       al by a judge who is a lawyer. However, the committee
     “We saw examples of a lack of judicial indepen-          concluded there was “no statewide political appetite”
dence,” Schwermer said. “First a mayor would refuse           for changing the system.
to reappoint a justice court judge, and it just sort of            Two years later, what the Times described as “the
seemed like there were revenue issues. The judge would        most ambitious effort in decades to reform New York
say ‘I got called in because I didn’t make budget.’ These     State’s vast network of small-town courts” failed when
all point to judicial independence, but specifically that     bills to implement changes died in the legislature. No
started us to a point toward we need to disentangle the       significant reform efforts have been initiated since.
judge from the money.”                                             Reform efforts in New Jersey played out much the
     As in Ferguson, the pressure to raise revenue was        same as they did in New York. The Asbury Park Press
subtle, Schwermer said. No judge was told outright to         published an investigation in 2016 that showed many
convict more people to generate more revenue.                 cities there relied on their city courts as revenue gener-
     Responding to those complaints, Utah Supreme             ators, exposing many of the same practices that were
Court Chief Justice Christine Durham in 2006 ap-              used in Ferguson. Despite talk of reform from legisla-
pointed a task force to review justice courts. Two years      tors, no major changes were passed.
later, the committee recommended changes in the law
aimed at “uncoupling the money and the judge.”
     Durham laid out the case for change to the Utah          NOT JUST
Legislature in her 2008 State of the Judiciary message,
citing concerns about “a growing public perception            FERGUSON
that justice courts are vehicles for generating revenue.”


                                                              T
     The legislature made most of the changes recom-                   here is no shortage of ideas about how to
mended by the task force, including revamping the                      make city courts more independent and insu-
method of appointing and retaining judges.                             late them from political pressure, especially in
     Now, when a city has a court vacancy, a judicial se-     the wake of Ferguson.
lection committee screens and recommends candidates               The Justice Department recommended a series of
to the mayor. Judges are still appointed from that list       reforms to the Ferguson courts, mostly having to do
by the mayor and confirmed by the council, but that’s         with such things as limiting the use of arrest warrants
where their influence ends. Upon completion of their          and driver’s license suspensions for missed court ap-
six-year terms, the judges must face voters in a reten-       pearances or payments involving minor offenses. It did
tion election.                                                not address the way judges are appointed.
24 | Goldwater Institute
            Case 2:19-cv-00063-SPL Document 1-3 Filed 01/07/19 Page 61 of 68



     Arizona’s Fair Justice for All task force made similar    already pushing for that. The supreme court justices
recommendations last year.                                     did not seem prepared to take up that fight, which
     In 2014, the national Conference of State Court           would require legislation and possibly a constitutional
Administrators recommended that the appointment                amendment.
and retention of municipal judges should be handled                 The national Conference of Chief Justices, an as-
the same way as for other judges in a state. That means        sociation of top judicial officials from all 50 states, and
in Arizona, all judges would face voters at some point,        the Conference of State Court Administrators created
either by directly electing them to the bench or through       a special task force in February 2016 to come up with
retention elections after the judges’ initial appointments.    reforms to address the problems identified in Ferguson.
     “The opportunity for interference with judicial in-       So far, it hasn’t issued any recommendations dealing
dependence may be avoided by ensuring a process of             with how cities should appoint their judges, and its final
election by voters or appointment and confirmation in-         report is not expected until later this year at the earliest.
dependent from the discretion of those who hold local               What ultimately needs to happen is that mayors
political office,” the study concludes.                        and council members who appoint city judges need to
     The study conducted by the National Center for            understand that the courts are there to dispense justice,
State Courts for the Missouri Supreme Court, the one           not to raise money, said Maureen O’Connor, chief jus-
headed by Griller, also concluded that judges who are          tice of the Ohio Supreme Court and co-chair of the
elected rather than appointed by city councils “are better     task force.
positioned to resist improper influences and job-related            “As we began work on the issue, it soon became ap-
pressures from politicians or special interest groups.”        parent that this is not just a problem in Ferguson, Mis-
     However, that study did not call for elimination of       souri. It’s something that has permeated nationally in
council appointments. Rather it recommended a series           our courts,” O’Connor said in an interview published
of steps to give the state supreme court and presiding         last year by Judicature, a scholarly journal for judges.
county judge greater influence and control over the op-        “I think it’s a misunderstanding, and it’s an attempt
eration of city courts. It also recommended that cities be     by non-judicial officers in many cases—and by that I
required to have judicial appointment advisory boards,         mean elected officials in many jurisdictions—to look
similar to the one that proved so ineffective in Scottsdale.   to the courts to be revenue centers. And that seems to
     Griller said his organization did not recommend           be the problem.” t
electing judges in Missouri because other groups were




                          TELL US YOUR CITY
                          COURT STORY
      If you’ve experienced any of the problems described in
      this story, we’d like to hear from you. Please email us with
      a brief description of your case, why you think you were
      treated unfairly and the best way to contact you. Your
      contact information will remain confidential.

      Email us at citycourt@goldwaterinstitute.org



                                                                                                   Goldwater Institute | 25
            Case 2:19-cv-00063-SPL Document 1-3 Filed 01/07/19 Page 62 of 68




     TOP
     DOLLAR
     COURTS                                                                        8

     MUNICIPAL COURTS
     WITH THE HIGHEST
     EARNINGS IN ARIZONA

    Note: Information is derived from state-mandated
    budget summary schedules. Court revenue is
    based on reported “Fines and Forfeits” line in                                7        4
    city budget documents. Some cities provide
    a single figure while others list multiple lines                                   1
    for different types of court-related fines,                                                     5
    which were totaled. Revenue represent only
                                                                                               3
    the amount of money retained by the city                           11   10
    through its general fund, and does not                                                 9            6
    include additional money raised by the                   12
    courts from state surcharges and fees that is
    not retained by the city. Expense figures only
    include money spent from the general fund. Many cities
    augment their court budgets with special enhancement
                                                                                               2
    funds, or through state and federal grants.



    PHOENIX                                MESA                             CHANDLER
    INCOME RANK: 1                         INCOME RANK: 5                   INCOME RANK: 9
    Court Revenue: $15,242,000             Court Revenue: $6,626,035        Court Revenue: $3,240,900
    Court Expense: $ 28,112,455            Court Expense: $7,665,301        Court Expense: $4,417,406

    TUCSON                                 GILBERT                          PEORIA
    INCOME RANK: 2                         INCOME RANK: 6                   INCOME RANK: 10
    Court Revenue: $10,478,630             Court Revenue: $3,576,000        Court Revenue: $1,595,674
    Court Expense: $9,380,940              Court Expense: $3,237,830        Court Expense: $1,972,926

    TEMPE                                  PARADISE VALLEY                  AVONDALE
    INCOME RANK: 3                         INCOME RANK: 7                   INCOME RANK: 11
    Court Revenue: $8,404,268              Court Revenue: $3,347,490        Court Revenue: $1,311,380
    Court Expense: $4,396,533              Court Expense: $705,290          Court Expense: $982,760

    SCOTTSDALE                             FLAGSTAFF                        YUMA
    INCOME RANK: 4                         INCOME RANK: 8                   INCOME RANK: 12
    Court Revenue: $7,766,086              Court Revenue: $3,298,980        Court Revenue: $1,210,000
    Court Expense: $4,742,649              Court Expense: $3,165,706        Court Expense: $1,815,993




26 | Goldwater Institute
            Case 2:19-cv-00063-SPL Document 1-3 Filed 01/07/19 Page 63 of 68




 1   SCOTTSDALE CITY ATTORNEY’S OFFICE
     3939 North Drinkwater Boulevard
 2   Scottsdale, Arizona 85251
     (480) 312-2405
 3   Lori S. Davis (SBN: 027875)
     legal@scottsdaleaz.gov
 4
     Attorneys for Defendant
 5

 6
                     IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
 7
                                IN AND FOR THE COUNTY OF MARICOPA
 8
     Michael Petramala;
 9                                                    Case No.: CV2018-012446
                   Plaintiff,
                                                      NOTICE OF WITHDRAWAL OF
10   vs.                                              DEFENDANT’S MOTION TO
                                                      DISMISS
11   City of Scottsdale;
                                                      (Honorable Joseph Welty)
12                 Defendant.

13

14          Defendant City of Scottsdale hereby gives notice to this Court and the Plaintiff and

15   hereby withdraws its Motion to Dismiss filed on December 26, 2019.

16          Plaintiff is a vexatious litigant and, pursuant to Maricopa County Superior Court AO

17   2015-184, is required to seek permission prior to filing any Complaint. Defendant City was

18   not aware of the Ruling filed on September 14, 2018 allowing Plaintiff to file the instant

19   lawsuit, despite several attempts to confirm whether any required pre-screening had been

20   performed by the Court. See Ruling of 9/14/18 (attached hereto as Exhibit 1). Defendant

21   City was not endorsed on the Ruling and Plaintiff did not provide a copy of same to



     17103146v1 
             Case 2:19-cv-00063-SPL Document 1-3 Filed 01/07/19 Page 64 of 68




 1   undersigned counsel until after the filing of the Motion to Dismiss. In addition, Defendant

 2   City researched the online docket and contacted the Clerk of the Court on October 1, 2018 to

 3   investigate whether Plaintiff had been granted authorization to file a Complaint in this matter,

 4   and Defendant City was informed that it “must have been overlooked” and “shouldn’t have

 5   been filed.” Defendant filed its Motion to Dismiss in good faith after diligently attempting to

 6   confirm that Plaintiff had not received permission to file his Complaint. It was not until

 7   Plaintiff submitted his Response to Defendant City’s Motion to Dismiss and emailed a copy of

 8   the Ruling to the undersigned counsel that Defendant became aware of the Ruling authorizing

 9   the Plaintiff to file his Complaint in this case.

10           As Defendant is now aware of the Court’s Ruling authorizing Plaintiff to file the

11   Complaint, Defendant City hereby withdraws its Motion to Dismiss filed on December 26,

12   2018.

13           DATED this 4th day of January, 2019.

14                                        SCOTTSDALE CITY ATTORNEY’S OFFICE

15                                        By:     /s/ Lori S. Davis
                                                Lori S. Davis, Senior Assistant City Attorney
16                                              3939 North Drinkwater Boulevard
                                                Scottsdale, Arizona 85251
17                                              Attorney for Defendant

18

19   ORIGINAL of the foregoing
     e-filed this 4th day of January, 2019 with:
20
     AZ Turbo Court
21   Clerk of Superior Court



     17103146v1 
            Case 2:19-cv-00063-SPL Document 1-3 Filed 01/07/19 Page 65 of 68




 1   COPY of the foregoing mailed
     this 4th day of January, 2019 to:
 2
     Michael Petramala
 3   P.O. Box 60222
     Phoenix, AZ 85082
 4   Plaintiff

 5
     By: /s/ Danielle Taebel
 6   Scottsdale City Attorney’s Office

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21



     17103146v1 
            Case 2:19-cv-00063-SPL Document 1-3 Filed 01/07/19 Page 66 of 68




 1
                                    EXHIBIT 1
 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21



     17103146v1 
Case 2:19-cv-00063-SPL Document 1-3 Filed 01/07/19 Page 67 of 68
Civil Court Case Information - Case History                                  Page 1 of 1
            Case 2:19-cv-00063-SPL Document 1-3 Filed 01/07/19 Page 68 of 68


Skip To MainContent
                         Search
Civil Court Case Information - Case History

                                                           Case Information
Case Number:         CV2018-012446            Judge:      Welty, Joseph
File Date:           9/23/2018                Location:   Downtown
Case Type:           Civil


                                                           Party Information
Party Name                                                Relationship         Sex             Attorney
Michael Petramala                                         Plaintiff            Male            Pro Per
City Of Scottsdale                                        Defendant                            Lori Davis


                                                           Case Documents
Filing Date           Description                                                Docket Date                Filing Party
12/26/2018            MTD - Motion To Dismiss                                    12/26/2018
NOTE: Motion to Dismiss // REC#26961288
12/26/2018            RES - Response                                             12/26/2018                 Plaintiff(1)
NOTE: PLAINTIFF’S RESPONSE TO DEFENDANT’S MOTION TO DISMISS
12/24/2018            AFS - Affidavit Of Service                                 12/26/2018
NOTE: Affidavit of Service
12/18/2018            SUM - Summons                                              12/21/2018                 Plaintiff(1)
12/18/2018            AFS - Affidavit Of Service                                 12/26/2018
NOTE: CITY OF SCOTTSDALE
12/3/2018             AFS - Affidavit Of Service                                 12/3/2018                  Plaintiff(1)
NOTE: CERTIFICATE OF SERVICE ON DEFENDANT CITY OF SCOTTSDALE
11/28/2018            322 - ME: Notice Of Intent To Dismiss                      11/28/2018
9/23/2018             COM - Complaint                                            9/25/2018                  Plaintiff(1)
9/23/2018             CSH - Coversheet                                           9/25/2018                  Plaintiff(1)
9/23/2018             CCS - Cerificate Arbitration - Subject To                  9/25/2018                  Plaintiff(1)
9/23/2018             ADW - Application Deferral/Waiver                          9/25/2018                  Plaintiff(1)
9/23/2018             ODF - Order Deferring Court Fees                           9/25/2018


                                                             Case Calendar
There are no calendar events on file


                                                               Judgments
There are no judgments on file




http://www.superiorcourt.maricopa.gov/docket/CivilCourtCases/caseInfo.asp?caseNumber=... 1/4/2019
